     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 1 of 121



 1                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
 2

 3   --------------------------------------X
                                           :
 4   KLEEBURG, et al.,                     :       16-CV-09517 (LAK)(KHP)
                                           :
 5                           Plaintiffs,   :
                                           :
 6                   v.                    :
                                           :       500 Pearl Street
 7   LESTER EBER, et al.,                  :       New York, New York
                                           :
 8                           Defendants.   :       January 8, 2020
     --------------------------------------X
 9

10             TRANSCRIPT OF CIVIL CAUSE FOR ORAL ARGUMENT
                 BEFORE THE HONORABLE KATHARINE H. PARKER
11                    UNITED STATES MAGISTRATE JUDGE

12
     APPEARANCES:
13
     For the Plaintiffs:          BRIAN BROOK, ESQ.
14                                Brook & Associates, PLLC
                                  100 Church Street, Suite 8th Floor
15                                New York, New York 10007

16
     For the Eber Defendants: COLIN RAMSEY, ESQ.
17                            Underberg & Kessler LLP
                              50 Fountain Plaza, Suite 320
18                            Buffalo, New York 14202

19                                PAUL KENEALLY, ESQ.
                                  Underberg & Kessler LLP
20                                300 Bausch & Lomb Place
                                  Rochester, New York 14604
21
                                  (Appearances continued on next page.)
22

23   Court Transcriber:           SHARI RIEMER, CET-805
                                  TypeWrite Word Processing Service
24                                211 N. Milton Road
                                  Saratoga Springs, New York 12866
25


     Proceedings recorded by electronic sound recording,
     transcript produced by transcription service
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 2 of 121



 1                                                                      2

 2

 3
     APPEARANCES (CONTINUED):
 4

 5   For Lester Eber and          JOHN HERBERT, ESQ.
     Wendy Eber:                  96 Engle Street
 6                                Englewood, New Jersey 07631

 7
     For Estate of Elliott        ROB CALIHAN, ESQ.
 8   W. Gumaer, Jr.:              Calihan Law PLLC
                                  The Power Building, Suite 761
 9                                16 East Main Street
                                  Rochester, New York 14614
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 3 of 121



                                                                          3

 1              THE CLERK:    Calling Case 16-CV-9517, Kleeburg v.
 2   Eber.
 3              Counsel, please make your appearance for the record.

 4              MR. BROOK:    Good afternoon, Your Honor.       Brian Brook

 5   for plaintiffs Dan Kleeburg, Lisa Stein, and Audrey Hayes.

 6   And with me at counsel table with the Court's permission is

 7   Dan Kleeburg.

 8              THE COURT:    Good afternoon.

 9              MR. RAMSEY:    Good afternoon, Judge.      Colin Ramsey

10   for the Eber defendants.

11              MR. HERBERT:    Good afternoon.     John Herbert for

12   Lester Eber and Wendy Eber.

13              MR. CALIHAN:    Good afternoon.     Rob Calihan on behalf

14   of the Estate.

15              MR. KENEALLY:     Good afternoon, Judge.      Paul Keneally

16   on behalf of the Eber defendants.

17              THE COURT:    All right.    Good afternoon all of you.

18              We are here for oral argument on the various motions

19   for summary judgment.     By my read, plaintiffs have moved for

20   summary judgment on Count 2 with respect to Gumaer and Count 4

21   with respect to certain transactions and with respect to

22   certain claims for damages and/or equitable relief.          Plaintiff

23   has also moved to strike affidavits submitted by the Eber

24   defendants.

25              The Eber defendants, as I understand their motion,
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 4 of 121



                                                                        4

1    have moved for summary judgment and/or declaratory judgment as

2    to several issues and argue that the Rooker-Feldman doctrine

3    precludes plaintiffs from challenging the metro transfer and

4    the foreclosure action; and that the breach of fiduciary duty

5    claim in Count 1 is barred by res judicata and/or issue

6    preclusion principles; and that Count 2, the breach of

7    fiduciary duty claim, should be dismissed pursuant to the

8    faithless -- should be dismissed as well; and also moving to

9    dismiss Count 6 and 7 as duplicative of other counts; and

10   lastly, that Count 10, the claim for indemnity for CMB's legal

11   fees should be dismissed.

12              And then, Gumaer is moving for dismissal of Count 1,

13   breach of fiduciary duty as to him; and dismissal of Count 2,

14   again, breach of fiduciary duty as to him; and also dismissal

15   of Count 7, the fraudulent concealment claim and claim for

16   punitive damages and surcharge.

17              Have I accurately listed plaintiff's key motion

18   points?

19              MR. BROOK:    Well, I think it is a little

20   complicated, part of it is because of the issue that the

21   defense raises about the overlap between -- to some extent

22   between the declaratory relief and certain others claims.

23              THE COURT:    Yeah.

24              MR. BROOK:    So as we had to sort of summarized is in

25   the first sentence of our opening brief --
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 5 of 121



                                                                              5

1                 THE COURT:    Right.

2                 MR. BROOK:    -- where we say that we're seeking Count

3    1 in part and also Count 6 in part.          And that was --

4                 THE COURT:    Right.

5                 MR. BROOK:    -- primarily focused on the Alexbay

6    transactions and the Metro transfer --

7                 THE COURT:    Right.

8                 MR. BROOK:    -- and a couple of other transactions --

9                 THE COURT:    Right.

10                MR. BROOK:    -- that are sort of necessarily related

11   to sort of re-establishing control of that company.

12                THE COURT:    Okay.    Have I accurately listed the main

13   arguments by the Eber defendants?

14                MR. RAMSEY:    You have, Your Honor.

15                THE COURT:    And for Gumaer?

16                MR. CALIHAN:    You have, Your Honor.     I think the key

17   issue between us on this motion is the Count 2.

18                THE COURT:    Right.    Okay.   All right.   And, lastly,

19   with respect to the Ebers, have I accurately listed the

20   arguments?

21                MR. HERBERT:    Yes, Your Honor.

22                THE COURT:    Okay.    Great.   So, one other question

23   before we get started with argument, there's a jury demand in

24   the case.    Are there any claims to which the parties believe a

25   jury trial would not be appropriate if the motions are denied?
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 6 of 121



                                                                             6

1               MR. BROOK:    I think that when it comes to certainly

2    the manner of relief that is awarded, a jury trial for

3    equitable relief is not considered appropriate.          That said, I

4    can't remember which rule it is.

5               THE COURT:    That's the fashioning of equitable

6    relief.

7               MR. BROOK:    Right.    And so, my understanding is that

8    oftentimes courts will empanel the jury to provide essentially

9    an advisory verdict.     And I think -- so I don't think on any

10   of the claims that we have here because we're primarily

11   seeking equitable relief even as to the Gumaers, you know, the

12   faithless servant doctrine, I'm honestly not a hundred percent

13   sure if it's a jury trial, but I know for our purposes, we

14   believe that that is something that is best tried by a judge

15   because disgorgement or restitution which is how that relief

16   is oftentimes characterized is equitable even if it ultimately

17   results in a money award.

18              THE COURT:    Right.    But there is a jury demand.     So

19   what are -- I'd like to hear each of the defendants' position

20   as to jury versus bench trial and the various causes of

21   action.

22              MR. BROOK:    May I add one additional point, Your

23   Honor?

24              THE COURT:    Uh-huh.

25              MR. BROOK:    So to the extent of punitive damages
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 7 of 121



                                                                           7

1    that are awarded though, I believe that that is something that

2    would be appropriately submitted to a jury if everything else

3    is resolved.

4                THE COURT:    Okay.

5                MR. RAMSEY:    Judge, I think that question to an

6    extent is going to flow from some of the rulings the Court

7    makes here as far as what we believe is appropriate or not as

8    it were.    From the Ebers' perspective, as much as we can have

9    before a jury, that is the preference.          I agree with Mr. Brook

10   that equitable relief is obviously in the --

11               THE COURT:    Right.

12               MR. RAMSEY:    -- province of the Court.       But

13   generally speaking, if it can go to a jury, that's the

14   preference.

15               MR. CALIHAN:    I agree with Mr. Ramsey.

16               THE COURT:    Okay.

17               MR. HERBERT:    I believe I'm of the same view.

18               THE COURT:    Okay.    All right.    There's a mix of

19   legal and equitable issues, I understand.         Okay.

20               So, what I'd like to do is divide oral argument by

21   the arguments related to the different defendant entities.           So

22   I'd first like to address the arguments with respect to

23   Gumaer.    I think those are relatively succinct.         And then

24   we'll -- then we can address the arguments as to the Lester

25   and Wendy Eber and then the Eber defendants, okay.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 8 of 121



                                                                               8

1               All right.    So let's first start since they're cross

2    motions for summary judgment, I'm going to ask the plaintiff

3    to file for -- to argue first and then each side can get a

4    surreply if you want, okay?

5               MR. BROOK:    Okay.

6               THE COURT:    So we're starting with Gumaer.

7               MR. BROOK:    When it comes to Gumaer, the fundamental

8    argument in our motion for summary judgment which I'll focus

9    on since I'm going first here, and I'm not sure which of the

10   arguments that were presented are really still going to be

11   argued by their motion.      It really comes down to the

12   undisputed fact, at least there's no -- and I say undisputed

13   because in the sense of no genuine dispute.         Every person who

14   has testified in this case including even people who just

15   heard about it representing Canandaigua National Bank has

16   asserted that Lester Eber was represented personally by

17   Elliott Gumaer while Gumaer was a trustee of the trust.

18              There's also no dispute that that relationship was

19   never disclosed to plaintiffs.       And, in fact, if the Court

20   recalls in the series of motions to compel in this case, when

21   it was the first motion to compel, we didn't even have the

22   engagement agreement that was signed in 2001 that makes

23   explicit the fact that he was going to represent Lester Eber

24   personally and in his capacity as CEO of the companies.            That

25   did not provide for him to represent the companies.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 9 of 121



                                                                             9

1               It was a representation of Lester individually, and

2    that is a breach of his duty of Gumaer's duty of undivided

3    loyalty because there are -- you know, looking at the case

4    law, there are two context, two types of relationships in

5    which courts most often talk about a duty of undivided loyalty

6    to avoid conflicts of interest.       And those are trustees with

7    respect to their duties to the trust and lawyers with respect

8    to their duties to their clients.       And so to enter into the

9    attorney/client relationship with a co-trustee and beneficiary

10   without even telling so much as including the other

11   beneficiaries of the trust or getting approval for it from the

12   Surrogates Court somehow was to put himself in an impossibly

13   conflicted position.

14              He could not do his job as a trustee under those

15   circumstances because if he heard from Lester Eber something

16   presented to him in confidence, that would have constituted a

17   breach of trust.    He could not report that without violating

18   his duty to Lester.     He would have been violating the

19   attorney/client privilege potentially putting at risk his

20   license.   Now we don't know when his license elapsed.             We

21   assume it did at some point.      There's been no evidence

22   presented of when that was.      I know he's not in the current

23   state register, but he's also been deceased for a while at

24   this point, too.

25              And I understand that there may be some reluctance
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 10 of 121



                                                                           10

 1   to find that he was Lester Eber's lawyer without him having

 2   been here to say it and in light of the fact that a lot of

 3   times the payments to him were characterized as for

 4   consulting.    But on that note, it's worth remembering that

 5   that letter agreement, and the parties do not dispute this,

 6   also reflects that a single payment was to be made for Gumaer

 7   in his services both a consultant -- not just both, but as a

 8   consultant, as a director, as a trustee, and as Lester's

 9   lawyer.   It was all lumped together, but the only payments

10   that are reflected are consulting payments.

11               So it's clear from the record and it's beyond

12   dispute, beyond any genuine dispute that those payments were

13   both for the trust, for his role as trustee and his role as a

14   director as well as for his role as an attorney because that's

15   what the letter agreement makes clear.         And so if there were

16   any sort of dividing up of those payments, if we sought a

17   single payment to him as a trustee or as a director, then

18   perhaps the estate's argument that there is a genuine dispute

19   here might have some merit to it, but there's just -- there's

20   no evidence on that.

21               And even though, you know, this is our motion, he is

22   the fiduciary here.     And it is -- and there's incontrovertible

23   evidence that there was a breach of that duty when he entered

24   into this conflicted relationship.        And, frankly, the burden

25   must be on the estate not withstanding Mr. Gumaer's passing to
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 11 of 121



                                                                              11

 1   present some evidence to call into question the end of that

 2   duty of confidence.     But as the Ebers themselves have

 3   testified, they believe that Gumaer continued to be their

 4   personal lawyer until the end, notwithstanding him having

 5   strokes.    They thought that relationship never ended.         And so

 6   his conflict continued for that entire period of time.

 7               And I think one question the Court may wrestle with,

 8   and it's a fair one, is does this constitute just a breach of

 9   fiduciary duty or does it involve application of the faithful

10   servant doctrine.     Both -- you know, the faithful servant

11   doctrine is sort of automatically applied to disgorge all

12   compensation from the beginning of disloyalty which we contend

13   was at the absolute latest when he signed this agreement

14   conflicting himself and not getting that even disclosed.            It

15   doesn't matter that no demonstrable injury occurred later.

16               It's the same thing as if an employee signed a

17   contract to, you know, get evidence or get trade secrets for a

18   competitor but didn't act on it for three years.          The

19   compensation would be disgorged from the beginning of the

20   demonstrable disloyalty.      And so the fact that it was only

21   2007 when then injury started occurring shouldn't mean that

22   that's when disgorgement occurs from.

23               Under the -- you know, and I think that the argument

24   for not applying the faithful servant doctrine here is

25   essentially that a trustee is not subject to it because he's
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 12 of 121



                                                                               12

 1   not an agent, but a trustee is more than an agent.           The law

 2   says the trustee is a principal.        The case relied on to say

 3   that, you know, it wouldn't apply is -- I can't remember the

 4   name of it, but I think Federal Insurance or something like

 5   that, and it's -- it involved independent contractors and the

 6   assertion that independent contractors aren't agents and,

 7   therefore, the duty of loyalty does not amount to -- you know,

 8   when there's a breach of the duty of loyalty, it doesn't

 9   amount to application of the faithful servant doctrine.             And

10   it makes sense.

11               I mean an independent contractor cannot bind to the

12   company, just as an employer is not obligated to supervise the

13   employee's conduct.     And so there's a distance between an

14   independent contractor and the employer or the principal that

15   just doesn't exist even close to it in the case of a trustee.

16   And the case law oftentimes talks in terms of trustees even

17   though at least as far as the parties have been able to find,

18   we haven't been able to find a case actually applying it to a

19   trustee which I think is, if anything, evidence that the

20   doctrine is working and at least when trustees are breaching

21   their duties and it certainly happens a lot, there hasn't been

22   anything close to this brazen where someone has literally, you

23   know, obligated themselves to be unable to complete their

24   role.

25               And I think, you know, there may be some arguments
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 13 of 121



                                                                          13

 1   made about, well, it wasn't substantial or something like

 2   that, but the fact is it's certainly a disqualifying interest.

 3   It wasn't disclosed.      If it was insubstantial and they thought

 4   it would have been consented to either by the beneficiaries or

 5   by the surrogate, they should have gone that route.           They

 6   didn't.   And that relationship did not exist at the time that

 7   Alan Eber made this trust, and that's also important because

 8   when the settler knows of a conflict and it appoints the

 9   trustees nonetheless, then that's not a problem.          But as

10   Lester Eber testified, he had never even spoken with Mr.

11   Gumaer before his father passed.        So there was no dispute that

12   Alan Eber and the trust document did not authorize this

13   conflict of interest.

14               To the extent that, you know, the doctrine of or

15   just general breach of fiduciary duty is applied in that case,

16   there would be some discretion in terms of the amount of

17   damages to be awarded.      Sometimes courts have done half the

18   fees.   And I would not be surprised if Mr. Calihan argued that

19   something less than full disgorgement is appropriate here

20   because it was a -- you know, this was not a strict employment

21   relationship and because there were services that were not

22   separable, that were -- although they were a lump sum, they

23   were not breach of trust.

24               So, for example, his services as a lawyer to Lester,

25   that's not something where he was breaching a duty to
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 14 of 121



                                                                          14

 1   plaintiffs.    But by the same token, and the reason why

 2   faithless servant doctrine applies or, you know, as a matter

 3   of law this Court can conclude that full disgorgement is

 4   nonetheless is appropriate is because that opportunity to be

 5   Lester's lawyer, it only arose because of his position of

 6   trust.

 7               And, you know, I could have easily written a

 8   treatise on all the different trust law issues that are

 9   implicated by this case, one of which is the fact that

10   typically a trustee cannot hire himself to perform services

11   for the trust without disclosure and some sort of overriding

12   concerns.    And so, putting everything into context and

13   especially in view of the Restatement rules, I think that it's

14   really beyond question that at the minimum, there was a breach

15   of fiduciary duty and a violation.

16               And, you know, it would be I think fine and

17   appropriate to defer deciding whether that is full

18   disgorgement or partial until later because regardless of what

19   happens, we need an accounting of the full set of

20   transactions.    There is a period of several years where the

21   evidence has just not been produced.        We can infer what those

22   amounts are, but ultimately, the benefit of an accounting is

23   that it puts the onus on the fiduciary to account for it.           And

24   in the absence of that, you know, the period that's

25   specifically missing is about 2006 to 2009.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 15 of 121



                                                                            15

1                You know, the Court could infer at that point that

2    it was -- that the amount being paid was 40,000 versus the

3    22,000 which is what at some point in that period of time the

4    trust payments were lowered down to.        So I think that is an

5    open question, and that's why we have not sought to have an

6    award of damages in a specific amount at this time.           But at

7    least establishing liability and, you know, ordering that

8    accounting, I think, is a good first step.

9                So -- and the reason why I do emphasize that is

10   because I know this Court said they wanted to deal with Gumaer

11   first, but -- and I will not dwell on it now, but there are

12   reasons which I will get to later why we would -- why we have

13   drafted the proposed order to focus on the Alexbay transaction

14   and related issues.      I was planning to inform the Court about

15   that.   There was an event and a separate lawsuit in

16   Connecticut just yesterday that occurred that really put a

17   clock on trying to essentially save the company here.           And so

18   that's why I'm more than willing to the extent that it helps

19   this Court deal with fewer issues to say we would defer, you

20   know, deciding the amount of damages or even the basis for

21   calculating damages at this time if that would expedite the

22   other proceedings.

23               THE COURT:    Okay.    What happened in Connecticut?

24               MR. BROOK:    So, Eber Connecticut as Your Honor

25   knows, is a going concern.        The CEO is Lester Eber.     The
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 16 of 121



                                                                         16

 1   president is Wendy Eber.      It does business as Slocum & Sons

 2               THE COURT:    Right.

 3               MR. BROOK:    And a few Slocums are on the board.

 4   There was one Slocum who was the general manager of the

 5   company who managed the sales team and who -- you know, and I

 6   can present it to Your Honor now if you want to see it, but in

 7   one of the presentations that Wendy Eber and her lawyers

 8   prepared for PBGC about five years ago, he was described as

 9   one of two key employees of the company because he was

10   essential to maintaining the relationships with suppliers,

11   managing the sales team.      And, in fact, his salary was even

12   higher than Lester Eber's.

13               He left the company in September for a competitor.

14   When I heard about this, my client Dan Kleeburg had only

15   learned about it because he saw a Facebook post from John

16   Slocum's wife congratulating him on his new job which was

17   promptly taken down.      And I had to go after these guys and

18   find out what was going on.        It turns out they had filed a

19   complaint trying to get a preliminary injunction against John

20   Slocum because he'd gone to work for a competitor in violation

21   of a non-competition clause in his contract.

22               It kept getting delayed.      I wanted to update the

23   Court, but I also didn't want to jinx it because everyone

24   wanted this non-competition clause to be enforced and I didn't

25   really have anything other than speculation until yesterday
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 17 of 121



                                                                         17

 1   when that court entered a preliminary injunction saying that

 2   for six months, John Slocum cannot work for any other

 3   distributor in Connecticut.

 4               THE COURT:    Okay.

 5               MR. BROOK:    And last night --

 6               THE COURT:    And what was that, the state court?

 7               MR. BROOK:    That was state court, yes.

 8               THE COURT:    Okay.

 9               MR. BROOK:    And so, nonetheless, the company has

10   lost one of its key employees.       And John Slocum actually spoke

11   with Dan Kleeburg last night.       And although, you know, we

12   don't have like a contract or anything like that, we don't

13   have any authority on behalf of the company here yet, but the

14   discussion occurred about whether John Slocum if Wendy Eber

15   was no longer there because his lawyer and John both said

16   Wendy Eber unfortunately was the reason why he left, that if

17   she was gone and we had control, he would consider coming back

18   to the company.     You know, and I think he would be very

19   interested.

20               You know, and that's ultimately -- you know, it's

21   created a situation that we did not anticipate where the

22   company's future really is in flux, and the two key employees,

23   Lester Eber and John Slocum, you know, they're not going to --

24   if we don't get some quick relief and have the ability to try

25   to get John Slocum back, you know, the future of this company
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 18 of 121



                                                                              18

 1   is very much in question because Lester Eber's in his

 2   eighties.    And John Slocum, the closer we get to that six-

 3   month deadline occurring, the hard it's going to be to really

 4   -- I think the more expensive at least it's going to be for

 5   the company to try to bring him back into the fold.

 6               You know, I don't know.      I mean we certainly would

 7   hope that the Ebers might try somehow to get him back, but he

 8   seemed to be --

 9               THE COURT:     Okay.

10               MR. BROOK:     -- indicating otherwise.

11               THE COURT:    I just wanted --

12               MR. BROOK:    Sure.

13               THE COURT:    That's sufficient information.         Okay.

14   Now, let's hear from Gumaer.       So Mr. Calihan.

15               MR. CALIHAN:    Thank you, Your Honor.      Two things

16   that Mr. Brooks said I would like to address briefly just --

17   the first, he made a reference to the Restatement I think as

18   he was closing.     I actually spent some time recently looking

19   through the Restatement Second and Third, not for the first

20   time, Restatement of Trusts.       I could not find any mention of

21   the faithless servant doctrine.       Perhaps I missed it.

22               There is, however, the Restatement Second, Section

23   243, which addresses how and when a court may reduce

24   compensation to a trustee for breach of trust.          And it

25   provides for the consideration of five or six elements, and it
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 19 of 121



                                                                             19

 1   is discretionary.     That is the standard that should apply here

 2   in lieu of the faithless servant doctrine.         And I actually

 3   would request permission to submit a one- or two-page letter

 4   brief just bringing that citation to the Court's attention.

 5               This is an important issue here because what they

 6   are seeking by using the faithless servant doctrine is to

 7   recover all compensation from 2001 through the end of the

 8   relationship, whatever it was, whereas, if as we believe is

 9   the case if you're going to start talking about warning backs

10   and compensation, you have to look at actual active breaches

11   with damages.    They've admitted, may not agree right now, but

12   that probably starts in 2012.       Tremendous difference in the

13   size of the claim, and that's why this is so significant.

14               So let me back up for a moment.       We are not

15   contending, as I think I just suggested, that there are not

16   legal principles upon which compensation can be claimed, a

17   trustee compensation can be claimed.        We're saying that the

18   faithless servant doctrine is not one of them.          They have

19   invoked it because they want to get everything, and they have

20   invoked it because they want to get everything on a minimal

21   showing.    That's their choice.     But the fact is that that is

22   not a claim that belongs here.

23               Now let me back up and look at the elements of that.

24   The first point obviously is was Mr. Gumaer Lester's attorney.

25   I stand here obviously at something of a disadvantage.              I
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 20 of 121



                                                                         20

 1   could never ask him that question.        I don't know the answer to

 2   that question in all honesty.       However, what we have here is

 3   the plaintiff is standing up and on the basis of the same

 4   evidence upon which it argued months ago that there was not

 5   such a relationship when it was trying to recover the

 6   documents allegedly privileged, now the plaintiff is arguing

 7   that that evidence establishes that there was that

 8   relationship.    I submit that at a minimum that demonstrates

 9   that there is at a minimum an issue of fact about it.

10                They rely on what Lester Eber had testified to, for

11   example.    And there are two problems with that.        Number one is

12   Your Honor noted in your decision and as other case law

13   supports the view of the putative client while relevant is not

14   dispositive.    Also, I think in an actual trial where we would

15   have the ability to invoke the dead man statute, it would be

16   very difficult to establish this relationship through such

17   testimony.    And I think the dead man -- the public policy

18   behind the dead man statute fits here where counsel has to

19   stand up and say I don't know what the actual answer is, but

20   they have to have the burden of establishing it under this

21   situation.    Mr. Gumaer is not here to defend himself.

22                And as I also recited in my papers and I won't go

23   through it in detail, but Your Honor has already reviewed the

24   evidence.    And while I mistakenly said to you and made a final

25   finding because I'm not very good at footnotes and I
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 21 of 121



                                                                            21

 1   apologize, nonetheless, at a minimum that review and how you

 2   weighed that evidence and we've recited it in our papers and

 3   we made sure all of the evidence was back in the record,

 4   again, it creates an issue of fact not suitable for resolution

 5   here, particularly when you have the dead man statute sort of

 6   hanging out there.

 7               Now let me talk about this notion that there is a

 8   per se conflict.     We cited interesting case law which stood

 9   for the proposition that an attorney representing a trustee

10   takes on the same obligations to the trust as that trustee.

11   And that's interesting because that means there cannot be as a

12   matter of law an inherent conflict in that relationship.            The

13   law recognizes that when an attorney represents a trustee, it

14   also -- it takes on those obligations to the trust.           And if

15   there was in fact an inherent conflict in that relationship,

16   no attorney could represent a trustee.         It has to be the case

17   that as a matter of law there is not such a conflict.

18               THE COURT:    You're talking about the duty as flowing

19   to the beneficiaries of the trust --

20               MR. CALIHAN:    Yes.

21               THE COURT:    -- and any advice flows to the

22   beneficiaries of the trust, those concepts.         Is that right?

23               MR. CALIHAN:    If I understand Your Honor's question,

24   yes.   It is that the attorney takes on all the legal

25   obligations of the trustee to the beneficiaries of the trust.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 22 of 121



                                                                         22

1                And so when Mr. Gumaer if he became Lester's

2    personal attorney, by virtue of doing so, he took on all of

3    Mr. Eber's trustee obligations but he already had those same

4    obligations.    So there can't be a conflict there.        And --

5                THE COURT:    Well, if he was Mr. -- I guess my

6    question is in what capacity was Mr. Gumaer acting as Lester

7    Eber's attorney if he was acting in such a capacity because if

8    he's acting in the capacity as attorney to Lester as a

9    trustee, I understand.      But if he's serving as a personal

10   attorney to Lester as something else such as an owner of

11   Alexbay, that's a different situation.

12               MR. CALIHAN:    Well --

13               THE COURT:    He may be wearing two hats, two

14   different attorney hats.

15               MR. CALIHAN:    Well, I would suggest in fact maybe

16   that's not the case because --

17               THE COURT:    Okay.

18               MR. CALIHAN:    -- to the extent that he was advising

19   Lester on anything having to do with a trust, I think the law

20   that clearly says that when an attorney advises a trustee, he

21   takes on the same obligations.        As soon as you step into that

22   area where he is advising Lester of any related issue, he has

23   the same obligations.

24               And I think the example that's been raised which has

25   to do with confidential information is an interesting one.          If
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 23 of 121



                                                                         23

 1   Mr. Eber shared with Mr. Gumaer information related to the

 2   trust to which Mr. -- for which Mr. Eber had an obligation to

 3   share with the beneficiaries, Mr. Gumaer as a matter of law

 4   had the same obligation.      It came with the relationship as a

 5   matter of law.     It came with his stepping into the shoes of

 6   advising Mr. Eber.     So in fact, there's no conflict there.

 7               And I go back to my original example, if you will.

 8   There's a conflict there.      There's a conflict when an

 9   individual attorney represents -- who is not a trustee

10   represents a trustee and the trustee shares with that attorney

11   information that should be disclosed to the beneficiaries.

12   The law says that that attorney assumes the same obligations

13   as a trustee and, therefore, they both have to disclose that

14   information.    There simply isn't an inherent conflict --

15               THE COURT:    So you're saying --

16               MR. CALIHAN:    -- as a matter of law.

17               THE COURT:    So are you also saying that as a matter

18   of law the duty of confidentiality runs to the trust or the

19   beneficiaries of the trust and, therefore, it's not a

20   violation of professional -- the professional code of conduct?

21               MR. CALIHAN:    I'm saying the duty of disclosure.

22   The duty of disclosure.      If there was information as to which

23   Mr. Eber had an obligation to disclose it to the beneficiaries

24   and if Mr. Gumaer was advising him in that realm and obtained

25   that information because Mr. Gumaer put aside his independent
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 24 of 121



                                                                           24

 1   status as a trustee solely by virtue of his being Lester's

 2   attorney advising him on matters pertaining to the trust, he

 3   has the same obligation of disclosure.         So there cannot be a

 4   per se conflict.

 5               Can the obligations be violated?       Yes.   Can there be

 6   individual breaches of duty?       Of course.    But there's not this

 7   inherent conflict --

 8               THE COURT:     Okay.

 9               MR. CALIHAN:     -- here.   And it is notable that the

10   plaintiffs' counsel, I know they were going to contest his

11   competence after all these months, has not cited a single on-

12   point case which stands for this proposition.

13               THE COURT:    Okay.

14               MR. CALIHAN:    So, in essence, they're asking the

15   Court to establish as a matter of law a conflict, a rule of

16   conflict applicable to attorneys who are advising trustees

17   because if there is a conflict here with respect to Mr.

18   Gumaer, there is necessarily the same conflict with any

19   individual attorney representing a trustee in connection with

20   matters involving the trust.

21               THE COURT:    All right.    So you're saying that this

22   issue as a matter of law, there's really no facts -- there's

23   no factual dispute that is pertinent to the Court's resolution

24   of this issue of law?

25               MR. CALIHAN:    Yes, if I understand your question.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 25 of 121



                                                                            25

1                THE COURT:    Right.

2                MR. CALIHAN:    Yes.

3                THE COURT:    Okay.

4                MR. CALIHAN:    Yes, I think so.

5                THE COURT:    Okay.

6                MR. CALIHAN:    With respect to the application of the

7    faithless servant doctrine, I think I've already addressed

8    that but simply there's no direct -- I mean they're unable to

9    find direct on-point case law.        There are other bases for

10   seeking liability here, for seeking damages, but this doctrine

11   clearly applies to agents and employees.         Courts time after

12   time after time have said that the kind of analysis that's set

13   forth in Section 243, the Restatement Second, and other case

14   law is the applicable one here.

15               THE COURT:    Okay.

16               MR. CALIHAN:    And that analysis can resolve in a

17   wide range of damages here.        We obviously argue that it

18   shouldn't, but what we're talking about now is the application

19   of the faithless servant doctrine based on his being an

20   attorney and based on there being an inherent conflict of

21   interest.    And we're saying the doctrine doesn't apply.           There

22   was a material fact issue as to his status as an attorney.

23   And there is no such thing and cannot be any such thing

24   without really changing the law of trusts and how attorneys go

25   about representing trustees if this relationship created an
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 26 of 121



                                                                           26

 1   inherent per se matter of law conflict.

 2               THE COURT:    Okay.   Thank you.

 3               MR. BROOK:    May I address a few points?

 4               THE COURT:    Yep, you may.

 5               MR. BROOK:    Thank you, Your Honor.

 6               I'll start with the Restatement.       And I'm not at all

 7   surprised that the Restatement doesn't mention the faithless

 8   servant doctrine because the faithless -- the Restatement's

 9   purpose is to be a restatement of the law, the general common

10   law of the United States.      And the faithless servant doctrine

11   was invent in New York and has not been adopted widely in a

12   lot of states in the United States.        So if the Restatement

13   included the faithless servant doctrine, that would be an

14   anomaly.    And again, as noted before, I mean going back to,

15   you know, the nineteenth century when the doctrine was

16   invented, it talked about this in terms of duties to trusts

17   and trustees.

18               And, in fact, there was the -- I'm going to get the
19   citation here, but the case Federal Insurance Code v. Merck's
20   in which that -- that's one in which both parties have cited

21   simultaneously.     I don't know which version of an opinion Mr.

22   Gumaer's -- or Mr. Calihan's brief is referring to since it

23   talked about us citing the wrong page.         And I really think I

24   cited to the right page on that.        I don't see anything even 15

25   pages long, but that case specifically distinguished between
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 27 of 121



                                                                            27

 1   application of fiduciary -- finding a fiduciary relationship

 2   that creates a faithless servant doctrine application versus

 3   one that -- and said that that's where it arises by law.             And

 4   it gave the examples of a higher degree of accountability such

 5   as lawyer/client, trustee trust/beneficiary, shareholder

 6   officer/director, employer/employee, et cetera, and explicitly

 7   distinguished that.

 8               So the fact that it hasn't been expressly applied to

 9   a trustee doesn't mean that New York law isn't clear that it

10   should.    And it can be decided and it should be decided by

11   this Court because the trustee/trust relationship is the most

12   fundamental situation where there is a duty of loyalty.             It is

13   not just a duty of loyalty like in the employer/employee

14   context.    It is a duty of undivided loyalty.

15               THE COURT:    Okay.   But even if that doctrine did

16   apply, isn't there a factual issue as to whether Gumaer served

17   as an attorney for Lester Eber and what -- how do you address

18   the fact that there's not necessarily a conflict of interest

19   if he's a trustee and representing a trustee advising on the

20   trust?    What's the conflict there?

21               MR. BROOK:    Let's deal with that second part first

22   because I think that's where -- summary judgment standard

23   requires the non-movant to come forward with some evidence to

24   show that there's a genuine dispute.        And there's no evidence

25   anywhere indicating that Gumaer ever represented Lester Eber
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 28 of 121



                                                                           28

 1   in his capacity as a co-trustee of the trust.          None.   The

 2   engagement agreement does not say that.         There's simply no

 3   precedent whatsoever for one trustee to represent the other

 4   co-trustee with legal advice.

 5               And it makes sense.     When the Restatement says that

 6   one of the roles that a trustee has when there are multiple

 7   trustees is to monitor the co-trustee and to report and to act

 8   on breaches of duty.      And that is a duty that cannot be

 9   carried out when there's a personal relationship.          And even

10   assuming that there were some evidence sufficient to go to a

11   trial on whether he represented Lester in his capacity as

12   trustee.    It would still be a per se violation.

13               And it's telling that despite the fact that there

14   are multiple trustees, and trustees are frequently lawyers,

15   that there is no precedent that anyone can find for a co-

16   trustee to act as a lawyer for another co-trustee in any

17   capacity.    It is an inherent conflict of interest.         And I

18   think that, you know, the fact of the very privilege dispute

19   that have unfolded here before shows why.         If he was providing

20   that attorney/client advise to Lester, I mean there needed to

21   be a conflict waiver and disclosure saying, you know anything

22   you tell me I'm going to have to tell to the trust

23   beneficiaries.

24               I don't think that's a correct statement of the law.

25   I think that there's actually carveouts that are applicable
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 29 of 121



                                                                               29

 1   when someone is an attorney to an trustee under certain

 2   circumstances that if they're getting advice on how to deal

 3   with the beneficiaries, for example, to ensure that their

 4   fiduciary duties are being met, that's not subject to the

 5   fiduciary exception, for example.        So this notion that a

 6   lawyer, you know, could never represent a trustee without a

 7   conflict I think is just wrong as a matter of law.           It

 8   absolutely is something that's permissible, and it is an

 9   inherent conflict for the person to be a co-trustee and to

10   represent another co-trustee.

11                But, again, there's no evidence that it was in that

12   capacity.    And the absence of any evidence means that there's

13   no triable issue of fact.      We can't just sit here and

14   speculate.    The engagement agreement says what it says.           We

15   have been provided with a number of different documents in

16   which there were discussions about business matters, and none

17   of those indicate such a relationship.

18                I want to briefly address the characterization of

19   our past argument as there being no relationship.          That's not

20   correct.    We did not argue that there wasn't a personal

21   attorney/client relationship between Lester and Gumaer.             Our

22   arguments were two-fold.      There's probably a few more sub

23   arguments, but mainly Gumaer because he had these duties

24   directly to the trust beneficiaries, Lester had no reasonable

25   expectation that he could maintain his confidences and,
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 30 of 121



                                                                           30

 1   therefore, any disclosure to Gumaer required disclosure to the

 2   plaintiffs.    That's not saying there was no relationship.

 3               In addition, we were arguing that Gumaer was not

 4   providing legal advice and we based that in part on some of

 5   the things that had been disclosed to us in discovery and the

 6   fact that he was a director and a trustee.         And that doesn't

 7   necessarily implicate legal advise.        We never, especially -- I

 8   know once we got that engagement agreement, we never said that

 9   that engagement agreement wasn't real.         In fact, we folded it

10   into our complaint as soon as we did.        So it's a

11   mischaracterization to say that we ever argued certainly with

12   the evidence that we now have that there was no relationship

13   at all.

14               THE COURT:    Okay.

15               MR. BROOK:    It was a personal one.      Finally, just

16   the dead man statute, there's no reason -- this is the first

17   that we're hearing of this in this motion.         There's no reason

18   why that would need to wait until trial.         If there was a dead

19   man statute issue that made some of the evidence that we've

20   submitted inadmissible, that could have been raised at summary

21   judgment and it wasn't.      So I think that for purposes of

22   summary judgment, the dead man statute and the possibility of

23   making evidentiary objections later should not be considered

24   by this Court.

25               THE COURT:    Okay.   Anything further, Mr. Calihan?
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 31 of 121



                                                                            31

1                 MR. CALIHAN:    No.   I'll rest on what I --

2                 THE COURT:    Okay.

3                 MR. CALIHAN:    -- the points I've made.

4                 THE COURT:    All right.    Thank you.   Okay.   So now

5    let's move to Lester and Wendy Eber.        To mix it up, let me

6    hear first from the Ebers concerning their motion and then

7    I'll hear from Mr. Brook and then you'll each have a chance to

8    surreply.    How's that?

9                 MR. CALIHAN:    May I be excused then?

10                THE COURT:    You may be excused if you wish, but you

11   may want to be -- you may be interested in the arguments.

12                MR. CALIHAN:    I'll stay.

13                THE COURT:    Okay.

14                MR. RAMSEY:    Judge, Mr. Herbert and I have attempted

15   to divide and conquer.      I don't know if there's particular

16   issues you want to take them in a particular order.

17                THE COURT:    Oh, okay.    So you -- so which --

18                MR. RAMSEY:    So we've kind of divided amongst

19   ourselves.

20                THE COURT:    Fine.

21                MR. RAMSEY:    If there's an issue the Court wants to

22   tee up, great.     I can start with what I was going to address

23   and if the Court wants to jump ahead --

24                THE COURT:    Tell me what issues you're going to

25   address and --
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 32 of 121



                                                                         32

1                MR. RAMSEY:    I'm planning on addressing the issue

2    with the Southern Consulting agreement which is also raised --

3    they're essentially overlap between the plaintiffs' motion and

4    the Eber defendants' motion on that point.

5                THE COURT:    Yep.

6                MR. RAMSEY:    I'm also going to address the Rooker-

7    Feldman issue, the res judicata issue, the duplicative counts

8    issue, and the common law indemnity claims --

9                THE COURT:    Okay.

10               MR. RAMSEY:    -- issue.    Mr. Herbert's going to

11   address broadly speaking issues with the stock and the issues

12   with the Metro transfer and the "no further inquiry" rule

13   which is implicated by all of that.

14               THE COURT:    Okay.   So, Mr. Ramsey, why don't you go

15   first on these issues.      Then I'll hear from Mr. Brook and then

16   you'll each have a chance to reply.        And then I'll hear

17   argument from Mr. Herbert on the points that you're going to

18   be arguing and --

19               MR. RAMSEY:    Very good.

20               THE COURT:    -- so we'll take it that way.

21               MR. RAMSEY:    Perfect.    So let me start, Judge, with

22   the whole issue surrounding the Southern Consulting agreement.

23               THE COURT:    Yeah.

24               MR. RAMSEY:    We've moved on the -- and that's raised

25   in two of plaintiffs' causes of action.         We've moved
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 33 of 121



                                                                             33

 1   affirmatively on the faithless servant doctrine aspect of

 2   that.   If I'm reading Mr. Brook's motion correctly, his is

 3   more focused on the usurpation of a corporate opportunity.           I

 4   think reading the motions together, they're almost

 5   interchangeable.     So where the Court lands on one, I think

 6   whether it's usurpation of a corporation opportunity to

 7   faithless servant, either if there's a question of fact on

 8   both, one side wins on both, the other side wins on both.

 9                So I'm going to treat it in that respect.        I think

10   we can fold them together --

11                THE COURT:    Okay.

12                MR. RAMSEY:    -- for the purposes of the argument.

13   Basically what plaintiffs' argument is Lester entering in this

14   consulting agreement with Southern, either usurped to cover

15   opportunity or made them a faithless servant.          And I think we

16   can agree that the standard that the Court's looking at there

17   is was there a reasonable expectation, was there a tangible

18   expectancy for one of the corporate entities to obtain this

19   consulting work from Southern.

20                And in order to analyze that, we've got to go back

21   to the operative time period.       Lester signs this agreement in

22   late 2007.    What's going on in late 2007?       Eber Metro, Eber

23   Wine & Liquor are out of business for all intents and

24   purposes.    They've been driven out of the New York market by

25   Somer Wine & Spirits.      They're not actively in business in any
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 34 of 121



                                                                                34

 1   capacity in which can reasonably said to be conducting

 2   business.    There's simply nothing for Lester to be competing

 3   against vis-a-vis either corporation at that point.           The

 4   writing unfortunately was on the wall for their prospects in

 5   the New York market.      That's point one.

 6               Point two, neither corporation had ever done any

 7   type of consulting or lobbying work.        They simply didn't.

 8   They weren't in that line of business.         So in our view, those

 9   two points alone are enough to knock those claims out.              You

10   weren't -- the companies weren't in business.          They never

11   performed the type of business that Lester entered into this

12   consulting agreement with Southern to perform services for.

13               We've got a third strike here.       We've got the

14   explicit testimony of one of the bigwigs at Southern who

15   testified in this case that he was responsible for

16   facilitating, for negotiating this consulting agreement.              He

17   wasn't interested in Metro.       He wasn't interested in Wine &

18   Liquor or Southern wasn't.       They were interested in Lester

19   Eber, Lester Eber's unique sets of skills, Lester Eber's

20   contacts in this world, Lester Eber's experience in the wine

21   and liquor business in New York, his acumen.          He could not

22   have been clearer that, look, I'm not interested in entering

23   into some contract with some corporate entity where if Lester

24   leaves, passes away, et cetera, that I'm stuck with this

25   corporation that's meaningless to me.        Lester's personal
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 35 of 121



                                                                            35

 1   contacts were what they were after.

 2               THE COURT:    But under the faithless servant

 3   doctrine, the idea behind that doctrine is that the individual

 4   is taking on a role for a competitor that undermines or to the

 5   disadvantage of the entity to which he has a duty.           And so,

 6   how do you address the argument that Lester still had a duty

 7   to those Eber entities at the time he entered into the

 8   consulting agreement and why do you say the consulting he was

 9   providing didn't disadvantage the Eber entities?

10               MR. RAMSEY:    The primary reason, Judge, is there was

11   nothing to compete with anymore in New York.          Those companies

12   weren't doing business in New York.        That's the long and the

13   short of it.    I think there's a different issue here if

14   Lester's performing the same services in Connecticut, for

15   instance, which he wasn't.       That's different.     I think that

16   raises some thornier problems.       But the reality on the ground

17   which kind of throughout the case and throughout the summary

18   judgment motion the plaintiffs really disregard is the

19   economic reality, the business reality on the ground that

20   there was nothing to compete with at this point.

21               THE COURT:    So was it your contention that there are

22   no issues of material fact with regard to whether these two

23   New York Eber entities were defunct, not transacting business

24   in New York?

25               MR. RAMSEY:    I don't think there's any dispute they
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 36 of 121



                                                                          36

 1   weren't transacting business.       Were they defunct in the legal

 2   sense?    They were still going concerns primarily because they

 3   had so many creditors.      But certainly, they weren't conducting

 4   business.    I don't think that's a -- there's a dispute that

 5   they were selling booze.

 6               THE COURT:    They weren't selling liquor --

 7               MR. RAMSEY:    Yeah.

 8               THE COURT:    They weren't selling liquor.       They

 9   weren't earning revenues, and there's no dispute as to that.

10               MR. RAMSEY:    Exactly.   They weren't selling it, and

11   as I said before, they'd never been in the consulting

12   business.    So in our view, this is ripe for summary judgment.

13   Again, we've moved on this issue as did plaintiffs.           It's ripe

14   for summary judgment for us at the very least if the Court's

15   not inclined to go that direction, at the very least, there's

16   a question of fact with respect to plaintiffs' motion on that

17   point.

18               The next issue, if we can move on, Judge, is the

19   issue of joint and several liability on the pension

20   liabilities, the Wine & Liquor pension plan and the Teamster

21   pension liability.     Unless I completely misread plaintiffs'

22   opposition, they don't dispute that there was joint and

23   several liability between -- on the part of Metro and Wine &

24   Liquor.   They say, hey, it's irrelevant, it doesn't matter,

25   you're looking at this the wrong way.        But they don't actually
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 37 of 121



                                                                          37

 1   dispute that there's joint and several liability.

 2                And we can fight about what the import of that is, I

 3   suppose, down the line.      We fight about everything else in

 4   this case.    But, again, unless I'm missing it and I'm sure Mr.

 5   Brook will tell me if I am, the narrow issue of was there

 6   joint and several liability is not contested by plaintiffs.

 7                THE COURT:    Well, isn't that something that the PBGC

 8   would have dealt with already, and that case was settled?

 9                MR. RAMSEY:    Absolutely, Judge.     The PBGC has

10   certainly weighed in that all the more part of the control

11   group that there was joint and several liability.

12                THE COURT:    So why is that not controlling?      Why is

13   that something that I even have to decide?

14                MR. RAMSEY:    Because plaintiffs apparently -- again,

15   my understanding that the argument is plaintiffs do not accept

16   or at least are raising some issue whether or not joint and

17   several liability was applicable, at least before the motion.

18   And --

19                THE COURT:    Mr. Brook, are you contesting this?

20                MR. BROOK:    Here's the situation.    This Court ruled

21   that the PBGC litigation was irrelevant and said that we

22   couldn't get documents regarding attorney/client

23   communications about that litigation --

24                THE COURT:    Right.

25                MR. BROOK:    -- and what their position was.      In
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 38 of 121



                                                                           38

 1   terms of valuating the company if we go to that stage for

 2   2012, the valuation analysis looks at what the condition was

 3   at the time.    The PBGC decision was issued in 2016.         As a

 4   general rule, you don't use hindsight, so there's no dispute

 5   that, yes, the Ebers lost that case.        The court refused to

 6   consider not only the Honestbay transaction but the earlier

 7   [indiscernible] deal and set an earlier date.          We love that

 8   decision.    I still don't understand how this helps them.

 9               The only thing that's relevant for purposes of

10   establishing valuation and possibly good faith is what did the

11   Ebers believe or other parties believe at the time in

12   question.    So this 2016 decision, it doesn't have anything to

13   do with anything.     The fact that --

14               THE COURT:    Okay.

15               MR. BROOK:    -- anyhow.

16               THE COURT:    So you're not contesting joint and

17   several liability per se.      You're just saying it's not

18   relevant?

19               MR. BROOK:    It's not relevant.

20               THE COURT:    Okay.

21               MR. BROOK:    And there is -- and to enter judgment on

22   that basis, I think --

23               THE COURT:    Okay.

24               MR. BROOK:    -- as long as it's clearly not a --

25               THE COURT:    You can make this argument.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 39 of 121



                                                                         39

1                MR. BROOK:    Sure.

2                THE COURT:    -- when you --

3                MR. BROOK:    I apologize.

4                THE COURT:    -- when it's your turn.      So, Mr. Ramsey,

5    can you explain to me why joint -- why this Court even needs

6    to address this issue?

7                MR. RAMSEY:    Because assuming this case goes

8    forward, completely disposed of one way or the other on these

9    motions -- which I think even if we all got everything we

10   wanted, I think it would still be going forward -- there's a

11   potential if not a likelihood that we're going to be talking

12   about when were these companies insolvent, were they

13   insolvent, what was the impact of that.         And one of the

14   primary issues here, one of the primary contentions we have is

15   this joint and several liability is what either led to or

16   certainly significantly contributed to the insolvency that

17   then was the precursor to many of the actions that took place.

18               So I know there's certainly a question of fact on

19   the insolvency issue which is why neither party moved on it,

20   but we do feel it's important that the joint and several

21   liability's recognized because of the impact it has on the

22   company's, the assessment of the insolvency issue.

23               MR. HERBERT:    Can I add something to that point?

24   Just to be clear, in 2012, they're two different potential

25   ERISA liabilities here.      There's one withdrawal liability from
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 40 of 121



                                                                            40

 1   the multi-employer plan to the New York State Teamsters.

 2               THE COURT:     Right.

 3               MR. HERBERT:     That liability was already mature in

 4   2008.   So there was most definitely joint and several

 5   liability of all these companies, all the companies in 2012.

 6   So that's not really contested.

 7               THE COURT:     Okay.    So --

 8               MR. HERBERT:     But the rest of it as he just

 9   explained, there's really two issues.         One is how does the

10   joint and several liability of the companies impact their

11   solvency in 2012.

12               THE COURT:    Okay.     I understand.

13               MR. HERBERT:    But there's another one.      Two is how

14   does it affect the value of Eber Metro for purposes of

15   comparing that value with the outstanding balance of Lester --

16               THE COURT:    I understand.      But, Mr. Ramsey, since

17   you're addressing this point, why does it need to be resolved

18   now if it's wrapped into the insolvency issue?          This is just a

19   -- isn't it just a factual issue of what the union said was

20   the withdrawal liability and what the -- and ultimately what

21   was paid?    Because if there was a claim by the union for

22   withdrawal liability, that was an amount of money that was

23   being sought against the business.          That's a factual issue

24   that impacts the value of the company at that time and going

25   forward until that is resolved, however it's resolved.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 41 of 121



                                                                          41

1                Likewise, to the extent there was an outstanding --

2    a second pension obligation, that's a debt or an alleged debt

3    that was outstanding as of a certain date and however it got

4    resolved, it gets resolved.       But isn't the fact that just that

5    there was this potential obligation something that impacts the

6    value of the company and who its creditors were at that time?

7    Why does this joint and several liability issue -- I just

8    don't understand why that needs to be resolved now.

9                MR. RAMSEY:    Certainly, I agree that the insolvency

10   issue is a question of fact.       The Court, however, as a matter

11   of law can say, look, mathematical computations aside, they

12   were seeking this amount, they were seeking that amount,

13   whatever the amount is, I can concede that that's a question

14   of fact, too.    The joint and several liability itself that

15   this was going to be an obligation of everyone in the control

16   group, that could be decided as a matter of law.

17               Now, again, the import of that I suppose we can

18   argue about, but it does clean up some of those issues as far

19   as the insolvency if we say, hey, look, we can't dispute that

20   there was joint and several liability here.

21               THE COURT:    Well, it doesn't sound to me like Mr.

22   Brook is saying that entities within a control group are not

23   jointly and severally liable for an ERISA obligation.           I think

24   that's not a controversial issue.        What he's saying is it's

25   not relevant.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 42 of 121



                                                                         42

1                MR. RAMSEY:    Well, his expert I think did in sum and

2    substance say, hey, look, this wasn't a liability of all of

3    the corporations.     But if we're arguing over something that's

4    not really an issue, all the better.        I'm fine with that,

5    Judge.   Just the lead-up to this prior to the response to our

6    motion, it was our understanding that it was being contested.

7    If it's not, then I can certainly move on and be happy that

8    it's not contested.

9                THE COURT:    Okay.    All right.   So let's --

10               MR. HERBERT:    Let me add another thing to that just

11   for clarity.    We're confusing joint and several liability with

12   contingent liability.      With respect to their pension plan --

13               THE COURT:    Maybe you can argue -- if it's a

14   different point for your argument, just to be clear, why don't

15   you sit down.    I'm going to have Mr. Ramsey continue his

16   arguments and he can have a surreply if there's something else

17   that needs to be addressed.        But let's stick with the

18   arguments Mr. Ramsey is --

19               MR. RAMSEY:    Sure.

20               THE COURT:    -- handling right now.

21               MR. RAMSEY:    Okay.    The next point, Judge, is the

22   issue of the Rooker-Feldman doctrine.

23               THE COURT:    Yeah.

24               MR. RAMSEY:    And I think we're all on the same page

25   that there's essentially four tenets that need to be satisfied
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 43 of 121



                                                                          43

 1   is this going to be applicable: that the plaintiffs lost or

 2   opposed the result in state court, they complain of injuries

 3   caused by the state court judgment, they ask this Court to

 4   review and reject at least in part that judgment, and that the

 5   state court judgment preceded this action.

 6               Working backwards, I think the last one's the

 7   easiest.    We can all agree that 2012 UCC proceeding preceded

 8   this, so no issue there.      Next, did plaintiffs lose or oppose

 9   the result in state court and do they complain of the injuries

10   caused by that judgment?      In their motion, they say no.

11   Essentially, look, Judge Rosenbaum's order is irrelevant.           It

12   doesn't have anything to do with what the relief we're seeking

13   in this case.

14               That just doesn't square with the arguments that

15   they're making.     A significant portion of their third amended

16   complaint references specifically the 2012 proceeding and

17   everything that flowed from it.       That order was really the

18   genesis of Eber Metro going to Alexbay of the decision

19   essentially affirming the validity of Lester's loans and the

20   validity of the transactions, and the finding that the entire

21   process was commercially reasonable.

22               So it's hard to square the circle when they're

23   saying, hey, look, Judge Rosenbaum's order is completely

24   irrelevant, that's not what we're moving under, when in this

25   very motion they're asking this Court to return Metro to the
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 44 of 121



                                                                         44

 1   trust which, again, had its genesis in Judge Rosenbaum

 2   approving the UCC Article 9 proceeding allowing Alexbay to

 3   proceed with what it was seeking to do.

 4               THE COURT:    Well, I understand plaintiffs to be

 5   saying that that transaction harmed the trust.

 6               MR. RAMSEY:    Well, they're saying it harmed them.

 7   They're saying it harmed them as --

 8               THE COURT:    But they're also bringing claims

 9   derivatively on behalf of the trust.        And I think they're

10   saying that this transaction that the Court deemed

11   commercially reasonable harmed the trust.         What is your

12   position as to whether it harmed the trust?

13               MR. RAMSEY:    Well, I don't -- I think at that point

14   there was, to put it bluntly, nothing left to harm vis-a-vis

15   Metro.   This goes back to the insolvency question.          My

16   understanding what their argument is is Metro leaving the

17   trust harmed me as a plaintiff as a contingent beneficiary.

18   That's what they're arguing here.        And not to jump ahead, but

19   Mr. Brook's comments about this action in Connecticut,

20   ultimately, what they want to do is they want to take over

21   Eber Connecticut.     So they're saying, hey, look, this harmed

22   me because all of a sudden Metro's no longer part of the

23   trust.   Me as a contingent beneficiary has been deprived

24   allegedly of certain rights.

25               They're certainly asking the Court to review and act
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 45 of 121



                                                                             45

 1   with respect to what the state court did.         They explicitly are

 2   seeking a rescission of that.       So that really is to my way of

 3   thinking impossible to dispute that they're asking this Court

 4   to do that.    And, again, just the sheer amount of time that

 5   they spent in this in the third amended complaint, it's

 6   inconsistent to say, hey, look, this whole Rosenbaum order

 7   doesn't mean anything to me.       It's totally separate, totally

 8   irrelevant from what the relief that we're ultimately seeking.

 9               THE COURT:    Well, the trust -- at the point of the

10   2012 action and court decision approving the transaction, the

11   trust itself had only the value of the businesses, whatever

12   they were taking into account any liabilities, right?

13               MR. RAMSEY:    Yes.

14               THE COURT:    And I know there's a dispute about what

15   that value is.

16               MR. RAMSEY:    Yes.

17               THE COURT:    So is it -- I'm just wondering whether

18   or not there's an issue as to whether there's actually any

19   injury from this whole transaction because that element, is

20   that element of the Rooker-Feldman doctrine at issue?           Is

21   there an issue of fact because you don't know what the --

22   whether there in fact was an injury?        Because if the business

23   really didn't -- if the business and the trust was getting a

24   benefit by writing off a loan that was more than the value of

25   the company, then arguably there wouldn't be a harm.           But if
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 46 of 121



                                                                           46

 1   the business was more valuable than its liabilities, then

 2   arguably it was harmed.

 3               MR. RAMSEY:    I don't disagree, Judge.      In your first

 4   example, if that's ultimately determined whether it's by the

 5   Court or a trier of fact, I think the case is largely over if

 6   there was no harm because this was an insolvent corporation.

 7   The issue I guess is plaintiffs are saying, hey, we were

 8   harmed.   So taking plaintiffs at their face value that there

 9   was a harm to them, that's why in our view the doctrine's

10   applicable.

11               From the Eber defendants' perspective, if it's

12   ultimately determined that, look, there was no harm because

13   this company was worthless, that's what we've been saying

14   along.    But certainly that's not the position the plaintiffs

15   are taking.

16               THE COURT:    Right, I understand.     But it seems to me

17   that maybe there's an issue of fact that's tied into whether

18   or not this Rooker-Feldman doctrine can even apply here.

19               MR. RAMSEY:    Well, I understand what Your Honor is

20   saying.   I guess the issue as it were is is plaintiff

21   complaining of this, is plaintiff alleging a harm.           To our

22   reading of what they're saying is they're alleging a harm

23   flowing out of what that order precipitated.

24               THE COURT:    Right, but there can be no harm to the

25   beneficiaries of the trust if there was no harm to the trust.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 47 of 121



                                                                           47

1                 MR. RAMSEY:    Agreed.

2                 THE COURT:    Okay.

3                 MR. RAMSEY:    Agreed.

4                 THE COURT:    All right.

5                 MR. RAMSEY:    Similar, Judge, and then I'll move on

6    and I know we've got a lot to get through here.          The res

7    judicata argument is similar in many ways to the Rooker-

8    Feldman argument.     In opposition, plaintiffs say, hey, look,

9    it doesn't apply because of the declaratory judgment

10   exception.    The response there is this was more than a

11   declaratory judgment.      This order granted, it wasn't just a

12   declaration kind of rubber stamping something, and that's the

13   argument both in response to the Rooker-Feldman and the res

14   judicata is plaintiffs are saying, hey, look, this was a sword

15   or this was a rubber stamp.        That's all this was.

16                There was a lot more to it than that.        The order

17   granted the request to accept Wine & Liquor's interest in

18   Metro in satisfaction of the secured debt.         It confirmed the

19   validity of underlying debts and the related transactions.

20   This was far more than just a declaration.         This was

21   substantively -- there's substantive issues that were reviewed

22   and ultimately essentially blessed by Judge Rosenbaum in that

23   order.   So that takes it out of the context of the declaratory

24   judgment exception.

25                I'm sure plaintiffs' other argument is, hey, look,
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 48 of 121



                                                                               48

 1   we weren't parties there.      But as Your Honor mentioned in a

 2   different context a moment ago, they're essentially assuming

 3   in this case on a derivative basis.        And both Wine & Liquor

 4   and Metro were parties to that 2012 action.         So, since they're

 5   essentially standing in the shoes of those corporations here,

 6   as a technical matter of law, those parties were present both

 7   in 2012 and in this proceeding.

 8               THE COURT:    So, there may be, and I think there are,

 9   factual issues with respect to the value of the company and

10   whether it was insolvent as all parties seem to agree.              But

11   what I hear you saying is that nonetheless, there are certain

12   legal decisions made by the court in Connecticut such as the

13   debt to the company owed to Lester Eber was a valid debt.

14               MR. RAMSEY:    Right.

15               THE COURT:    And that that is not something that this

16   Court can reverse or override under either the Rooker-Feldman

17   doctrine or the res judicata doctrine.

18               MR. RAMSEY:    Correct.

19               THE COURT:    Is that right?

20               MR. RAMSEY:    Correct.

21               THE COURT:    Okay.

22               MR. RAMSEY:    And just to complete the loop, there's

23   other transactions that are intertwined with those loans that

24   were similarly reviewed and approved by --

25               THE COURT:    Right.    The key issue though, as I'm
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 49 of 121



                                                                               49

 1   hearing your argument, is whether or not this Court must

 2   respect the decision of that court as to the validity of the

 3   debts because I don't think there's any dispute that Lester

 4   deemed the transaction to be fully in satisfaction of the debt

 5   that he perceived that he had.

 6               MR. RAMSEY:    Absolutely.

 7               THE COURT:    So really the only legal finding that's

 8   pertinent relates to the validity of the debt?

 9               MR. RAMSEY:    I think that's --

10               THE COURT:    Is that right?

11               MR. RAMSEY:    I think that's accurate, Judge; yes.

12               THE COURT:    Okay.

13               Okay.

14               MR. RAMSEY:    Briefly, Judge, and I don't need to

15   spend much time on this.      It's set forth in our paper.          The

16   claims or many of the claims in 6 and 7, Count 6 and 7, we've

17   requested be dismissed as duplication.         In opposition,

18   plaintiffs don't even really dispute that.         They essentially

19   say, hey, look, the Court may fashion some hypothetical remedy

20   that requires these counts to maintain.         They don't say what

21   that hypothetical remedy might be.        I think it's clear that

22   the relief they're seeking is contained in other counts and

23   those can be dismissed as duplicative.

24               Finally, the common law indemnity issue relating to

25   Canandaigua National Bank, plaintiffs for reasons unknown to
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 50 of 121



                                                                          50

 1   us made the independent decision to indemnify Canandaigua

 2   National Bank for attorneys fees incurred in this action.           The

 3   Eber defendants, the Ebers had no say and no involvement in

 4   that negotiation.     They certainly didn't approve it, didn't

 5   bless it.    Plaintiffs nonetheless say, hey, look, you should

 6   indemnify us for that.

 7               The biggest problem with that argument is one of the

 8   few things that the parties agree on in this case is

 9   Canandaigua has screwed up allocating or distributing the

10   stock on multiple occasions.       Canandaigua intervened or got

11   back in this case, intervened basically saying, hey look,

12   Court, tell me what to do and I'll do it.

13               Given that the parties agree that Canandaigua has

14   made multiple mistakes in what they were prepared to do as far

15   as allocation of distributions, I don't see how we then make

16   the leap that plaintiffs cut this deal for whatever reason

17   with the plaintiffs to indemnify them.         Oh, by the way, Ebers,

18   you had no involvement in it, you didn't bless it, but you

19   should pay Canandaigua's legal fees.        That -- it doesn't make

20   sense factually.     It doesn't make sense from a legal

21   perspective.

22               THE COURT:    Okay.    Now, I have one question though

23   --

24               MR. RAMSEY:    Sure.

25               THE COURT:    -- with respect to the -- I don't know
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 51 of 121



                                                                            51

 1   if this question is -- I think it relates to this, to

 2   CANANDAIGUA NATIONAL BANK.        But the question is is it your

 3   position that the parties are in agreement that plaintiffs

 4   have or own two-thirds of EB&C voting shares and Lester owns

 5   one-third of the voting shares?

 6               MR. RAMSEY:    No is the short answer.      I'm going to

 7   let Mr. Herbert --

 8               THE COURT:    Okay.

 9               MR. RAMSEY:    -- delve into that --

10               THE COURT:    Fine.

11               MR. RAMSEY:    -- because it's more nuanced than that.

12               THE COURT:    Fine, okay.

13               MR. RAMSEY:    If we can flip that on --

14               THE COURT:    Sure.

15               MR. RAMSEY:    -- the plate for Mr. Herbert.

16               THE COURT:    Okay.    Got it.   Okay.

17               MR. RAMSEY:    Thank you.

18               THE COURT:    So, Mr. Brook, why don't you address the

19   matters raised by Mr. Ramsey.

20               MR. BROOK:    Thank you, Your Honor.      I was going to

21   plead for that.     Given otherwise, it would be quite a long

22   list.

23               So let's go in order.      PBGC, this really is

24   something that it's a sneaky attempt to try to get a factually

25   relevant issue which is that may be reached about insolvency
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 52 of 121



                                                                          52

 1   decided beforehand.      And that's why it's their first and

 2   foremost issue because they know that if the fact-finder

 3   ultimately says that either, you know, what Lester believed at

 4   the time or what a reasonable investor would have believed at

 5   the time was that Eber Metro would not have been liable after

 6   it was transferred to a third part, then it's not insolvent.

 7   Because the ERISA liability for controlled group members only

 8   applies to the controlled group if the actually -- if the plan

 9   sponsor can't put in enough money.        And so that's really the

10   question here.

11               So if Eber Brothers Wine & Liquor which transferred

12   Eber Metro to Lester for the amount of his debt had gotten

13   more consideration that it could have funded the plan, Eber

14   Metro would have never been liable for anything.

15               THE COURT:    Right.   So take that more slowly.

16               MR. BROOK:    Sure.

17               THE COURT:    What is the factual issue?      How are you

18   stating it?

19               MR. BROOK:    So to the extent that we're deciding

20   whether it was solvent at the time --

21               THE COURT:    Right.

22               MR. BROOK:    -- which I don't think we need to get

23   to, but if we are for purposes of some sort of a damages

24   calculation to the shareholders or what have you, the relevant

25   fact is what was the probable liability and was the
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 53 of 121



                                                                              53

 1   transaction that occurred one that was made in good faith.

 2   So, that's two things.      One is what was the actual value of

 3   the assets and the liabilities.       And it's true that when a

 4   liability is not -- when it's disputed or when it's not

 5   believed that it would continue, you know, you don't charge

 6   that to it just because a court many years later found

 7   otherwise.

 8                And that's the thing.    The Ebers fought tooth and

 9   nail for years arguing that there was no liability.           So they

10   lost that.    But the fact is in 2012, they believed it was not

11   going to be liable.     And so if they get a ruling as a matter

12   of law that Eber Metro was liable when that's not what they

13   believed at the time, that would only confuse the issue.            So

14   what I would propose is this.       If and when we get to a trial

15   on the issue of insolvency or not, they can put in the PBGC

16   court order from Connecticut in 2016 and try to get it

17   admitted as evidence that which would be considered about the

18   liabilities.    Or maybe they can make a motion for collateral

19   estoppel, not that that would even arguably apply here but

20   they could try.

21                But it's not something that is appropriately decided

22   on summary judgment because, A, I don't even know what they're

23   getting judgment on.      There's no affirmative defense that

24   asserts this.    There's no counterclaim.       They just want an

25   early legal ruling that they think will help them I don't know
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 54 of 121



                                                                         54

 1   with what.

 2                THE COURT:   Well, you do not dispute -- am I correct

 3   that you do not dispute the legal proposition that entities

 4   within a control group are jointly and severally liable for

 5   ERISA obligations?

 6                MR. BROOK:   Correct, Your Honor.

 7                THE COURT:   You don't dispute that legal principle.

 8                MR. BROOK:   Absolutely not.

 9                THE COURT:   What you are saying is is that how that

10   principle is applied in this case for purposes of valuing the

11   company at any time is a fact issue.

12                MR. BROOK:   As is what the parties believed --

13                THE COURT:   Or how the facts -- it's just --

14                MR. BROOK:   Yeah.

15                THE COURT:   It just impacts --

16                MR. BROOK:   Absolutely.

17                THE COURT:   -- how the company is valued is what

18   you're saying.

19                MR. BROOK:   Right, because if Lester believed that

20   by doing the Alexbay, the transfer to Alexbay, he was getting

21   Eber Metro out of the controlled group, then that's really

22   relevant to understanding whether the transaction occurred in

23   good faith because if he believed that this was a way to avoid

24   the PBGC liability, then it would be absolutely incorrect to

25   say that as a matter of law the Court should conclude that it
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 55 of 121



                                                                             55

 1   was liable notwithstanding the parties' actual beliefs in good

 2   faith or bad faith at the time of the transaction because

 3   valuation is inherently forward-looking.         You don't know the

 4   future.

 5               And that brings up another prong --

 6               THE COURT:    But wouldn't it be beneficial to get the

 7   one valuable entity out of the control group?          Isn't that

 8   something that would be helpful to the trust?

 9               MR. BROOK:    If it was done for fair consideration,

10   yes.   But when it's done simply to eliminate debt to one of

11   five creditors leaving the company holding nothing but debts

12   with no means to pay it, there's absolutely no way that was

13   beneficial to the trust or to the company, which gets into the

14   issues that I'm sure Mr. Herbert will bring up which is, you

15   know, $3.8 million in debt and we're assuming for purposes of

16   our motion at least that all that debt is legitimate.           We have

17   a lot of reasons to challenge it as we point out in our

18   counter statement of material facts, but we're assuming for

19   purposes of our motion that it is all legitimate debt.

20               But the fact is it was only 3.8 million, and the

21   Ebers own expert says that the assets that were transferred to

22   Eber Metro were worth about five and a half million.           So the

23   question really does become, well, was Eber Metro -- were

24   there liabilities attached to it.

25               You know, and on that point, it's noteworthy that at
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 56 of 121



                                                                           56

 1   his deposition, the Ebers' expert admitted that Lester Eber's

 2   affidavit submitted in connection with the Alexbay court

 3   proceeding in 2012 provided contradictory -- or I'll maybe use

 4   the word inconsistent information versus the legal presumption

 5   he was told to make.      He was told to presume as a matter of

 6   law that Eber Metro was jointly and severally liable for all

 7   these debts at the time in question.

 8               And as I think both experts agree, you're not

 9   supposed -- I think Mr. Torkio [Ph.] or Torchio [Ph.]

10   described it best, he called it the no-peeking rule.           When

11   valuing a company, you're supposed to use the information

12   that's available at the time.       And the 2016 PBGC decision was

13   obviously not available at the time.        And there has been

14   certainly a dearth of evidence that's been produced on this

15   because, as Your Honor previously ordered, we didn't get any

16   discovery about what the actual, you know, attorney/client

17   communications were about the PBGC liability that were going

18   on at the time.

19               We have really good reason to believe that quite

20   contrary to what they're asking this Court to rule that at the

21   relevant time, they did not believe that this was a liability

22   that was going to continue after the Metro transfer.           And so,

23   if the liability didn't continue with the Metro transfer, then

24   the value that Lester Eber perceived himself as getting was

25   far greater than what they have -- that they would otherwise
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 57 of 121



                                                                         57

 1   want.

 2                And I think that it would really be jumping the gun

 3   for this Court to enter any kind of order as a matter of law

 4   that would seem to be contrary to actually fact-finding what

 5   the value of the company was, what its actual liabilities and

 6   assets were worth at the time.       And so that's out problem.

 7   And it's really exacerbated by the fact that the Ebers

 8   themselves argued completely opposite positions with respect

 9   to PBGC for many, many years.       And I think they actually have

10   really good arguments.

11                You know, so what happened was -- and I know Your

12   Honor did a lot of labor law so you're probably more familiar

13   with this than me, but PBGC rather than challenging the Metro

14   transaction and the Polebridge Bowman deal which took Eber

15   Connecticut out of the control group by dropping its ownership

16   interest from 85 to 79 percent just below that 80 percent

17   threshold.    Rather than saying those were fraudulent

18   transfers, it asked the Court to simply set a retroactive

19   termination date for the plan to one month before the

20   Polebridge Bowman deal so that both Eber Metro and Eber

21   Connecticut were jointly and severally liable for the plan's

22   benefits because at the termination date, that's when you use

23   the control group.

24                So, the court agreed to disregard those subsequent

25   transactions even though the Ebers pointed out they continued
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 58 of 121



                                                                           58

 1   to fund the plan through 2012.       So that's a fairly significant

 2   thing.   So if we actually had to argue in terms of substance

 3   whether they thought that there would ever be entered an order

 4   saying that the plan was terminated later, I mean the fact is

 5   all contemporaneous evidence we've seen shows that the Ebers

 6   believed that it would not be a liability that continued after

 7   the transactions that they engaged in.         That's why they did

 8   it.

 9               And that's why the court in the PBGC lawsuit did

10   something that was fairly extraordinary which is to say that a

11   plan that was still being funded by the plan sponsor had

12   terminated earlier.     And I think more than a million dollars

13   in -- in terms of contributions earlier, it's kind of unheard

14   of.   And it's really unheard of for a party to say that

15   because a court decided to disregard these transactions that

16   the plaintiffs are challenging, that that means these

17   plaintiffs should lose.

18               I don't understand the logic behind it.        And it's

19   certainly contrary to all logic and reason to say that that

20   court's decision to say that we're going to treat ownership as

21   it was in 2010 should be honored.        But plaintiffs can't reset

22   the table to 2010 themselves, which is what we're asking to

23   do.   We're asking this Court to say that that ownership table

24   should be set back to where it was in April 2010 including the

25   Polebridge Bowman deal which we have not raised on summary
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 59 of 121



                                                                            59

 1   judgment just to keep things somewhat reasonable here.

 2               But that decision decided to disregard the

 3   transaction and that's exactly what we're asking for here.

 4   So, if this Court were to say that there was joint and several

 5   liability, it would at the same time I think have to adopt the

 6   reasoning which is that the subsequent transactions have to be

 7   disregarded as well.      And at a minimum, we certainly -- if

 8   this is going to be an issue that goes to trial, we need to

 9   get that discovery that was previously determined by this

10   Court that we didn't have good cause to get.          I really don't

11   want me clients to incur more discovery costs to deal with an

12   issue that had been -- and we cited to the point of Your

13   Honor's opinion.     It was in dealing with the fiduciary

14   exception where --

15               THE COURT:    Right.

16               MR. BROOK:    -- good cause had been shown.

17               THE COURT:    Right.

18               MR. BROOK:    And the court said that we didn't show

19   good cause --

20               THE COURT:    Right, but still I don't understand why

21   you would need additional discovery because there's exposure

22   to the pension liability.      There's a pension and there's a

23   responsibility by the sponsor and entities within the

24   sponsor's control group to fund the pension.          And so whatever

25   that -- whatever funding is required is required at any given
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 60 of 121



                                                                           60

 1   point in time.     There's a trust and there are 550s filed

 2   annually that are publicly available.        And the actuary for the

 3   fund should know what is owed.       So that pension obligation is

 4   there regardless.

 5               So, I just -- again, I don't understand what

 6   discovery or why what Lester believed or not as to whether

 7   he'd get it out is pertinent.

 8               MR. BROOK:    Well, I think the parties agree that

 9   even if somehow Lester was authorized by the will to do this

10   transaction, he was still subject to an unwavering duty of

11   good faith.    And good faith is oftentimes been interpreted by

12   the Court to mean that a fair price was set.          So -- and it's a

13   subjective inquiry.      So if Lester believed that he was going

14   to get Alexbay to acquire Eber Metro free and clear of this

15   debt, then it would be improper to consider that debt in

16   considering his good faith.       That's why we would need it to

17   see what they actually believed at the time because the actual

18   liability was not known.

19               If this decision that they want to have reached

20   existed at the time of the transfer, there would be absolutely

21   no dispute that it should be considered even though they did

22   appeal it later.

23               THE COURT:    I don't understand why a belief in a

24   disputed debt is relevant to the valuation.         It's a disputed

25   debt, period, end of story.       Why is Lester's belief as to that
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 61 of 121



                                                                          61

 1   pertinent?    Any accountant is going to just say, okay, here's

 2   a disputed debt.     Why do you need discovery on a state of

 3   mind?   It's a fact as to what is the disputed debt.

 4                MR. BROOK:   Well, we would need it because of every

 5   other thing in here, because good faith is not something that

 6   is determined by reference to an objective standard of

 7   valuation.    That's something that's independently required

 8   under the entire fairness doctrine or what have you.           But

 9   whether if Lester believed based on advice of counsel or

10   whatever it is that, you know, they don't want to show us, you

11   know, or even just because he was delusional.          But if he

12   believed he was getting a $20 million company in exchange for

13   eliminating $3.8 million debt only and that he was getting it

14   free and clear of debts as they argued for years that he was,

15   then that is absolutely relevant to whether he'd conducted the

16   transaction in bad faith.

17                THE COURT:   But you've already said that the company

18   -- you have information already showing that the company was

19   worth more than the 3.8 million.        So what does it matter if

20   it's 20 million more or -- if it's worth more, it's worth more

21   and why does it matter what he believed?         At this point, I

22   don't see how that discovery is really necessary.

23                MR. BROOK:   I certainly hope we don't get to it, but

24   I do believe and I can -- if necessary, you know, depending on

25   the -- I don't want to get -- I think we should not get into
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 62 of 121



                                                                          62

 1   it if Your Honor's okay with --

 2               THE COURT:    Okay.

 3               MR. BROOK:    -- not to get into the discovery issue.

 4               THE COURT:    Yeah.    No.

 5               MR. BROOK:    But it is worth considering that this is

 6   an issue that was specifically determined not to be relevant

 7   --

 8               THE COURT:    Right.

 9               MR. BROOK:    -- to our case and then all of a sudden

10   at summary judgment it is.

11               THE COURT:    Yeah.

12               MR. BROOK:    So that definitely caught us off guard.

13   Not that it affects anything because at the end of the day,

14   another reason independent why this Court can't grant them the

15   judgment they want is that the number they're using is

16   actually contrary to the liability numbers that they were

17   using in real time.

18               Your Honor referenced that there's the actuary

19   that's actually engaged at the time and reports that were

20   given.   And what we submitted in opposition to their motion

21   show that there was almost a million dollars difference there

22   in terms of what that liability was represented as being.           And

23   their other opinion, this Michael Gallagher guy, it's an

24   undisclosed expert report.        They don't even defend that in

25   their reply.    And I'm not going to rehash the issues there,
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 63 of 121



                                                                         63

 1   but actuarial testimony is obviously not within the

 2   [indiscernible] of the jury.       So it's -- and I still have no

 3   idea how he calculated this number or what have you.

 4               And even the letter that they relied on giving to

 5   their expert was dated December 2018.        We didn't get it until

 6   after their expert report cited it.        So there wasn't even a

 7   disclosure of that.     We had -- that was an absolute blind-

 8   siding to see actuarial issues coming up in their expert

 9   report.

10               Okay.   So turning to Rooker and res judicata, this

11   is -- there's a reason why the estate withdrew its arguments

12   in response to a Rule 11 notice of motion that we sent and a

13   brief.    And that's because their arguments about what happened

14   in the Alexbay lawsuit are totally misrepresenting the

15   proceedings.    There was no injunction as they claim in their

16   reply.    That's absurd.    I mean and I think that it's -- it can

17   be -- let's look at two things here just so that we're totally

18   clear on the same page.      And this is relevant again because

19   the Second Circuit has made clear Rooker-Feldman does not

20   apply if a court is merely putting its stamp of approval or

21   consenting to or approving of something that has occurred

22   outside of court.     It hasn't done that even in the context of

23   settlement agreements for a pending lawsuit.

24               And on that, even Mr. Ramsey said that there were

25   other issues essentially blessed, that's a quote, by Judge
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 64 of 121



                                                                          64

 1   Rosenbaum in that order.      And that's exactly where Rooker-

 2   Feldman doesn't apply is when a court is merely blessing

 3   things that occurred.      The order itself was the product of a

 4   request in the complaint for declaratory relief.

 5               This is Exhibit 44.     And, you know, the wherefore

 6   clause in Alexbay's complaint says" "Alexbay, LLC, requests

 7   that this Court determine adjudge, and order that Alexbay,

 8   LLC's acceptance as a secured creditor of EBW, LLC's ownership

 9   interests in Eber Metro which ownership interests serve as

10   collateral securing the obligations of Eber Win & Liquors'

11   obligations to Alexbay, LLC, in full satisfaction of the

12   obligations owed to the LLC is commercially reasonable

13   together with such other and further relief as the Court may

14   deem just and reasonable."

15               So it's a request that the acceptance is

16   commercially reasonable, not to order the transaction to

17   occur.   And in fact, in Paragraph 40 of the Ebers' own

18   statement of material facts, they emphasize the fact that this

19   was a totally voluntary filing, the Alexbay lawsuit.           There's

20   no need for judicial foreclosure in the context of a straight

21   foreclosure.    It is an agreement that is reached by a debtor

22   and a secured creditor after default.        And they went this

23   extra round presumably to be able to make these kinds of

24   arguments down the line, but it's not something that actually

25   hurt us.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 65 of 121



                                                                             65

1                The order itself, you know, maybe we would have made

2    some UCC commercially reasonable arguments, too, if not for

3    that, but it wasn't -- it didn't seem to be worth getting into

4    it.   I mean it's just not a -- it's not an order that affected

5    us because the fact that it's commercially reasonable under

6    the UCC is in no way, you know, issue preclusive on any of the

7    issues that we're raising.

8                THE COURT:    But what about the fact that the Court

9    according to Mr. Ramsey found that the debts were legitimate

10   debts?

11               MR. BROOK:    I don't see that finding in there

12   anywhere.    They argue that in a foreclosure proceeding

13   generally, a court cannot order a foreclosure to occur without

14   determining necessarily the validity of the debts.           But,

15   again, this was not a foreclosure proceeding.          This was --

16   even though we've used that term.        It was a proceeding to

17   decide that the transfer of assets in a strict foreclosure

18   would be commercially reasonable or is commercially

19   reasonable.

20               There was no issue and certainly not one that was

21   actually litigated or disputed in any way about whether

22   Lester's debts were valid or not.        And in any event,

23   plaintiffs have not moved for summary judgment on their own

24   sake on anything challenging the validity of the debts.             I

25   think there's a great deal of reasons to question that, and
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 66 of 121



                                                                           66

 1   it's not something that -- and it's certainly not something

 2   that would be subject to issue preclusion because, you know,

 3   they haven't even argued that collateral estoppel can apply

 4   here.

 5               THE COURT:    Wasn't the trust separately represented

 6   in that action?

 7               MR. BROOK:    No, the trust had no notice of it.        The

 8   trust was not mentioned in it.       Even the parent company, Eber

 9   Brothers & Co, Inc., was not in the lawsuit.          So, yeah, I know

10   -- the trust had nothing to do with that.         It was simply a

11   case where it was a rubberstamping.        And I think the Court's

12   order is also grossly mischaracterized by the -- so it says in

13   terms of what's ordered, and this is Exhibit M to Lester's

14   November affidavit.

15               "Now upon reading the notice of motion dated March

16   15th, 2012, on behalf of plaintiff in support of the motion

17   together with the affidavit of Lester Eber, sworn to the 14th

18   day of March, 2012, together with exhibits thereto in support

19   of plaintiffs' motion and having no opposition thereto, it is

20   hereby ordered that part of plaintiff's motion seeking a

21   determination that Alexbay's acceptance of collateral in full

22   satisfaction of Eber Brothers' obligation is commercially

23   reasonable under the Uniform Commercial Code is granted.            And

24   it is ordered that part of plaintiffs' motion seeking

25   dismissal of defendant Southern Wine & Spirits, Inc., from
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 67 of 121



                                                                           67

 1   this action is granted.      Entered May 11th, 2012."

 2               Where's the injunction there?       I mean no -- it is

 3   just flagrant dishonesty.      And it is truly [indiscernible] for

 4   them to try to make these arguments to just grossly

 5   misrepresent this to preserve an argument that their co-

 6   defendant recognized was not reasonable in light of the true

 7   claims that are brought here.

 8               If they were right that the judicial order like this

 9   or even a prior litigation could foreclose breach of fiduciary

10   duty claims relating to that transaction and to the conduct of

11   the fiduciaries in connection with the litigation, then there

12   would be no such thing as a legal law practice action that

13   could ever be heard by federal courts because, you know,

14   that's what happened there.       You know, it was already decided.

15   There's no jurisdiction.      You have to reverse it.      But, no,

16   that's not what happens.      When deciding breach of fiduciary

17   duty like malpractice, the Court to some extent would consider

18   a case within a case.

19               So to the extent that we're arguing in part if and

20   when we get to a trial that their conduct during in pursuing

21   that case failing to defend it, consenting to it that that was

22   a breach of their fiduciary duty, that does not seek a

23   reversal of that order.      We are not appealing that order.       It

24   does not need to be changed, and that is why Rooker-Feldman

25   does not even arguably apply here.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 68 of 121



                                                                         68

1                If it was a real argument for it, you know, they

2    would have made it long ago before the parties spent tons of

3    money on discovery because this is a threshold jurisdiction

4    issue.   It is a fabricated argument born out of total

5    mischaracterization of the proceedings and plaintiffs' claims.

6                THE COURT:    Okay.

7                MR. BROOK:    I'll allow it if you --

8                THE COURT:    I'll -- is there something you wanted to

9    respond to specifically to --

10               MR. CALIHAN:    Just briefly.    Mr. Brook suggested

11   that we withdrew it because we recognized on the merits it was

12   not a meritorious argument.       We withdrew it because, frankly,

13   I recognize that we could be a free rider here and we didn't

14   have to argue one way or the other, that they would argue it

15   competently.    And whatever the argument was, the estate would

16   benefit or not benefit from it.

17               THE COURT:    Okay.

18               MR. CALIHAN:    The estate basically has no resources

19   left.

20               THE COURT:    Okay.

21               MR. CALIHAN:    And the --

22               THE COURT:    Well, you said that in your letter, Mr.

23   Calihan.

24               MR. CALIHAN:    Thank you.

25               THE COURT:    Okay.   Mr. Brook, go on.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 69 of 121



                                                                              69

1                 MR. BROOK:   And I told Mr. Calihan for what it's

2    worth that that's not a real withdrawal of an argument, but

3    it's a -- you know, it's a withdrawal nonetheless.           He insists

4    that he's been, you know, invoking the safe harbor and the

5    Court should -- you know, not that it should affect anything.

6    I mean these are just frivolous mischaracterizations of Judge

7    Rosenbaum's order.

8                 Turning to Count 7, we did say what relief was

9    requested.    I'm sorry, Count 6, they're saying it's

10   duplicative.    I mean the fact is, you know, our proposed order

11   includes multiple requests for declaratory relief.           The

12   suggestion that we haven't pointed out what declarations we're

13   seeking is just wrong.

14                As to Count 7, there's no reply to our point on

15   either at oral argument or in the reply brief that Wendy Eber

16   was not a trustee.     This a point that they themselves have

17   made.    Therefore, her potential liability for a breach of

18   trust only arises through aiding and abetting liability.            We

19   could have argued conspiracy, but that just seemed to be

20   unnecessary.    So aiding and abetting is the only way to hold

21   her accountable for that conduct in terms of a breach of

22   trust.

23                You know, it probably was also a breach of her duty

24   as a corporate officer and director, but if this Court doesn't

25   even reach that issue, then this should remain on the table
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 70 of 121



                                                                              70

 1   because that's the only way that she's liable for her conduct.

 2   And the record is fairly substantial that she was involved in

 3   every one of the -- at least the discussions between Lester

 4   and Mr. Gumaer about trust actions that related to this case

 5   including the disclosure or nondisclosure of this case of the

 6   Alexbay transaction to plaintiffs for several years.

 7               On indemnification, this is one where, you know, I

 8   think it's fair to say we did not move for summary judgment on

 9   it.   I think there are absolutely -- there's just a huge

10   disconnect in what the concept of indemnification is here.

11   And we largely rely on the briefs in terms of the law and what

12   the standard is for that.      But what's important here is the

13   fact that we agree that Canandaigua National Bank didn't

14   propose an allocation that was correct doesn't mean that

15   Lester isn't liable for the fact that Canandaigua National

16   Bank has had to enter this proceeding because rather than tell

17   Canandaigua this is the incorrect allocation, here's what it

18   should be, Lester said I want to take all those shares.             He

19   told them that they didn't have the stock book when they did.

20               And that conduct is something that, you know, it's

21   certainly disputed between the parties as to whether or not

22   that amounts to something that justifies equitable

23   indemnification or common law indemnification because even

24   though Eber or CNB undisputedly made wrong allocations in its

25   communications with Lester, he never told them that and in
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 71 of 121



                                                                             71

 1   fact prevented them from carrying out their duty in numerous

 2   ways.   And that responsibility forced them to enter this

 3   litigation and seek a declaratory judgment.

 4                THE COURT:    So is it your position that there are

 5   material issues of disputed fact that preclude resolution of

 6   this indemnification --

 7                MR. BROOK:    Yes.

 8                THE COURT:    -- claim?

 9                MR. BROOK:    Specifically, Lester Eber and his

10   counsel's role in causing CNB to have to intervene.           Their

11   argument is essentially that we admit that CNB was wrong in

12   terms of his allocation so there's no claim.          That was only

13   part of it, and Lester was certainly to blame for that.             That

14   also has very little if anything to do with Lester

15   subsequently invoking this bylaw provision over a year after

16   CNB tried to execute stock powers.         It's totally separate

17   things.

18                THE COURT:    Okay.    Thank you.

19                MR. BROOK:    I think that's everything that was

20   discussed.

21                THE COURT:    Mr. Ramsey, is there any reply?

22                MR. RAMSEY:    Yeah, briefly, Judge, and then we can

23   move on.    On the last point, the bigger issue is plaintiff

24   agreeing to indemnify CNB.         This isn't CNB looking for

25   indemnity from us because they got dragged back in.           This is
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 72 of 121



                                                                             72

 1   the deal the plaintiff caught to indemnify the bank.           That's

 2   the problem is they're then trying to pass on their deal to

 3   us.   That's the issue that we have with that.

 4               With respect to the order, as we [indiscernible]

 5   brief, the inquiry here under the tenet of are they

 6   complaining about the results of that order, is there a causal

 7   relationship between the state court judgment and the injury

 8   which the party complains in federal court.         And, once again,

 9   if we're taking Mr. Brook at face value here, Judge Rosenbaum

10   didn't even read this thing.       He just stamped it, said go on

11   your merry way.     Certainly, he did more than that.

12               And there was although we continue to contend that

13   it wasn't necessary to tee it up for Judge Rosenbaum, there

14   was a benefit to doing it in that it was reviewed and we then

15   had a court order out of it.       There was also a risk.      He could

16   have said, hey look, this doesn't make sense to me.           This

17   isn't commercially reasonable.       I have an issue with this.      I

18   have an issue with Lester's debts.        I have an issue with the

19   validity of these loans.      He didn't do any of that after

20   reviewing the submission.      So this is far more than, hey,

21   rubber stamp, I'm going to so order it which takes it out of

22   the framework of the cases cited by plaintiff.

23               Real briefly on the PBGC, Your Honor, there's no

24   question as I think Your Honor recognized and said, this debt

25   existed, the pension debt, the pension liability existed long
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 73 of 121



                                                                           73

 1   before the PBGC got involved.       That as always there.      The

 2   exact amount, fair enough.        That as a moving target depending

 3   on what date we're talking about.        The debt always existed.

 4   And, ultimately, the PBGC order was retroactive back to 2010.

 5               So Mr. Brook kind of went far afield of what we're

 6   looking in our motion.      Once again, we're looking at the

 7   narrow point.    There's joint and several liability.         What

 8   flows from that, fair enough.       There probably are questions of

 9   fact in that regard, but that narrow question, was there joint

10   and several liability, it doesn't seem like there's a dispute

11   on that.

12               THE COURT:    Okay.

13               MR. RAMSEY:    Thank you.

14               THE COURT:    Mr. Brook, anything else before we move

15   to Mr. Herbert?

16               MR. BROOK:    I would simply like to clarify the law

17   is not the Rooker-Feldman doctrine only doesn't apply when a

18   court is rubberstamping things.       You know, there's no

19   requirement to show that the Court didn't do its job when it

20   approved a settlement agreement or something.          The issue is

21   substantively did the Court do something, compel something

22   that requires essentially reversal of that order in order to

23   afford the plaintiffs relief, and there's nothing like that

24   here.

25               THE COURT:    Okay.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 74 of 121



                                                                         74

1                All right.    Mr. Herbert?

2                MR. HERBERT:    Your Honor, we're here really to try

3    to explain, elucidate some of the corporate and corporate-

4    related issues as they relate to Lester Eber's actions and in

5    particular the arguments that the plaintiffs make about him

6    breaching his fiduciary duty allegedly with respect to the

7    2012 foreclosure.

8                THE COURT:    Okay.

9                MR. HERBERT:    So what I'm going to cover is, number

10   one, did he have a duty to inform the trust beneficiaries

11   about the foreclosure; number two, what's all this stuff about

12   this "no further inquiry" rule and did that actually apply to

13   this situation; and then, number three, I can talk about the

14   disposition of the Eber Brothers & Co stock here if --

15               THE COURT:    Okay.

16               MR. HERBERT:    -- if ever, shall we say.

17               THE COURT:    Okay.

18               MR. HERBERT:    I think the first issue with respect

19   to the duty -- the alleged duty to inform the beneficiaries

20   about the fiduciary -- about the foreclosure in 2012, I think

21   our position as a matter of law is that there was no such

22   duty, that there's no such duty as a matter of law.

23               In the plaintiffs' briefs, particularly the most

24   recent one, they claim that this duty existed but they don't

25   cite any authority.      They don't cite any New York case
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 75 of 121



                                                                         75

 1   authority supporting any such duty.        All I see here in his

 2   most recent brief is on Page 3 in a footnote he refers to

 3   Restatement of Trusts Third, Section 82 which has a provision

 4   in there about generally keeping beneficiaries informed about

 5   the status of trust affairs.

 6               The problem with that is that he doesn't cite any

 7   New York case authority that actually adopted that provision

 8   in Section 82 of the Restatement.        And I have to say generally

 9   is that plaintiffs' briefs, particularly the last one, have

10   many references and citations to the Restatement of Trusts,

11   but they don't have any -- in most cases, they don't have any

12   cases.   They don't cite any cases that actually adopted those

13   sections of the Restatement of Trusts.

14               So as we know, the Restatement of Trusts and other

15   Restatements are an attempt to sort of homogenize the common

16   law of all states and provide something to the bar that helps

17   resolve various cases.      But the Restatement is not New York

18   law unless a case is actually adopted, a particular provision.

19   I think we all know that.

20               Here, I believe, I will say that it's my

21   understanding from other members of the trust and estates bar

22   is that no one believes that a trustee such as Mr. Eber would

23   have a general duty to inform beneficiaries about the general

24   goings-on with the trust in a New York State trust.           Now

25   that's different from other states.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 76 of 121



                                                                         76

1                You're probably familiar with the Uniform Probate

2    Code and the Uniform Trust Act.       Those are, you know, uniform

3    acts that were, you know, implement some parts of the

4    Restatement of Trusts and other -- and there is in Section 4-

5    213 of the Uniform Trust Act, in Section 7-303 of the Uniform

6    Probate Act a provision that's very similar to this Section 82

7    of the Restatement of Trusts.       But neither of those uniform

8    acts was ever adopted in New York.        It's been adopted in many

9    other states but not New York.       Now the law in New York is

10   just different than it is in a lot of other states, in many

11   states.   It's just, you know -- it just is.

12               So there's several cases that the plaintiffs have

13   cited to try to make it appear that Mr. Eber had a duty to

14   disclosure the foreclosure to the beneficiaries.          One of them
15   is a called Flaum v. Birnbaum which was actually a case in
16   Rochester, New York, which is actually a series of cases.

17   That case does not support any such duty because there the

18   Lester Eber equivalent tried to get the beneficiaries to

19   consent, to actually consent to the transaction that they were

20   complaining about and he didn't do a very good job of

21   informing them about what it was all about.         So the court

22   found that the consent was not valid because it was not a

23   well-informed on.     He didn't have to get their consent, but he

24   just chose that as a way to actually try to escape the "no

25   further inquiry" rule.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 77 of 121



                                                                         77

 1               The other case is a case called In the Matter of

 2   Scarborough.     That case was cited as support for this duty to

 3   inform.   Not so.    That case involved an attempt by a fiduciary

 4   to get the surrogates court to approve a particular

 5   transaction that they were complaining about.          And there

 6   again, the court said, sorry, you didn't tell the surrogates

 7   court enough about what was going on so that avenue didn't

 8   work either.     But we're not doing either one of those things,

 9   so those two cases really don't have anything to do with what

10   we're talking about in this case.
11               They cite to another case called Matter of Wood.
12   But that doesn't have any -- that case, I'm not even going to

13   get into the case, but really doesn't have anything to do with

14   the facts and circumstances of this case.         It's about a

15   different issue.

16               All right.    So let's talk about the "no further

17   inquiry" rule then unless you have questions about that.

18               THE COURT:    No, thank you.

19               MR. HERBERT:    Okay.    So what's this "no further

20   inquiry" rule?     This is as a general matter, right, a trustee

21   of the trust is supposed to show -- abide by a duty of loyalty

22   to the beneficiaries, right?        And if there's a challenge

23   transaction which in most cases involve self-dealing between

24   the trustee and the trust, then the duty of -- the "no further

25   inquiry" rule just says that there's a presumption, a weighty
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 78 of 121



                                                                           78

 1   presumption that that transaction would be voidable by the

 2   beneficiaries unless you could fit yourself into one of at

 3   least three different exceptions.

 4               One is [indiscernible] transaction, but we got the

 5   consent of the beneficiaries, okay.        We're not arguing that

 6   even though the beneficiaries were well aware that the loans

 7   had been made, they were given an opportunity to participate

 8   in them, they received the documentation.         We're not arguing

 9   that that was a valid consent.       Number two exception is go to

10   the surrogates court and get them to approve it which that was

11   not done here.

12               The third and most important exception to the "no

13   further inquiry" rule is was the -- were Lester Eber's loans

14   in the foreclosure, were they authorized by the will in the

15   first place, the 1969 will.       And we would contend that

16   absolutely, they were.      Now, I think Mr. Brook has conceded in

17   his papers that the "no further inquiry" rule is relaxed if

18   there is such an authorization either by the express terms of

19   the will or by what they call "necessary implication," okay.

20   And this is all on the strength of a number of cases.           The
21   most famous one is the O'Hare case which we cited in the
22   papers.   And I think both parties have cited that case.

23               So, he's -- Mr. Brook has conceded that the making

24   of the loans and the securing of the loans were authorized by

25   the will, so that's not an issue.        So there isn't any
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 79 of 121



                                                                            79

 1   voidability issue with respect to the making of the loans or

 2   the securing of the loans.

 3                THE COURT:     Is there any dispute as to the amount of

 4   the loans?

 5                MR. HERBERT:     I don't know if there is, but -- I

 6   don't know really if there is.

 7                THE COURT:     Okay.

 8                MR. HERBERT:     Do you think there is; do you know?

 9                MR. RAMSEY:     Not much would be the answer.     There's

10   two sets of loans.     There's the 2009 line of credit with Eber

11   Metro.   We see the bank transactions that have occurred.

12   They're supposedly earlier loans.         There is no substantiation

13   for those having been made.         I have not seen --

14                THE COURT:    Okay.

15                MR. RAMSEY:    I've asked about it, but I have not

16   seen any bank records showing deposits made and my client has

17   guesses as to what it might be.         But even the earlier loan

18   agreements that were supposedly being amended have not been

19   produced.    So we certainly dispute that, and if we go -- and

20   if we actually went to a trial, we would put them to their

21   proof to show that those loans were real especially because in

22   the 2010 letter to the trust beneficiaries, Lester did not

23   mention any earlier loans.

24                THE COURT:    Okay.

25                MR. HERBERT:    All right.    So let's stop here.      They
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 80 of 121



                                                                             80

 1   could see that the loans and the security and the loans were

 2   authorized, therefore, that those are not voidable.

 3               THE COURT:    Yeah.

 4               MR. HERBERT:    Okay?   So let's take that apart for a

 5   minute.   What does that mean?      So if you enter into a loan

 6   agreement that's secured, what do you have?         You've got a loan

 7   agreement, you've got a security agreement, and a note, okay.

 8   The average package of documents which this was, these are

 9   just average plain loan documents, they provide for the making

10   of the loan, the granting of the security interest, and then

11   there's a massive number of pages about what happens if you

12   don't pay the creditor back.

13               The agreement as to what the creditor's rights are

14   in the case of a default are all spelled out in black and

15   white in the security agreement and they always are.           And in

16   this case, in all cases, the parties agreed that Lester Eber

17   would have the right to foreclose in accordance with the

18   Uniform Commercial Code just as he did.         So, again, I mean are

19   we serious here?     Their point of view is that somehow the

20   enforcement of the security interest wasn't authorized by the

21   will and it wasn't a necessary implication of what was

22   expressly authorized.

23               I mean are we serious about that?       You know, are you

24   saying that, well, you know, we had 50 pages of documents here

25   and the only ones that are authorized were the, you know, the
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 81 of 121



                                                                          81

 1   even-numbered pages and the odd-numbered pages, no, no, that's

 2   not authorized.     Well, you know, what reasonable lender would

 3   enter into a transaction like that if they didn't believe that

 4   their loan agreement and security agreement was enforceable in

 5   whole?

 6               THE COURT:     So if the court finds that you're

 7   correct and that the will did authorize the loans and that the

 8   securing of the loans, then to what and how does that help to

 9   resolve the remaining issues in the case because there are

10   certain -- there's still a dispute as to the value of the

11   company, right?

12               MR. HERBERT:    Well, if the making of the loan, the

13   securing the loan, and the enforcement of the loan, meaning

14   the foreclosure, are all authorized expressly or by

15   implication, then that relaxes the Lester Eber's fiduciary

16   duty of utmost -- duty of utmost loyalty to the beneficiaries

17   to -- you know, it changes it from being a voidability issue

18   to just being good faith test.

19               So what we're arguing is that because the

20   enforcement mechanism in the security package was implied,

21   impliedly authorized by the will, that therefore the entire

22   foreclosure and the performance of the security agreement,

23   that that should just be tested by a good faith standard.           And

24   I think that -- and I'm going to return to that in one second.

25               THE COURT:    Okay.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 82 of 121



                                                                         82

1                MR. HERBERT:    So, now Mr. Brook also goes on to say

2    that -- he says -- well, he probably would conceive that if

3    Lester Eber had foreclosed on the loans and had a public

4    auction of the collateral and the collateral had been bought

5    by some independent third party, that that would have been

6    okay.   But, you know, he's not going to object to that, I

7    believe.    But --

8                MR. BROOK:    [Indiscernible].

9                MR. HERBERT:    Well, okay.    But what's the difference

10   between the foreclosure that he did and a foreclosure where

11   there was a public sale to a third party?         Well, the main

12   difference would be, well, on the foreclosure that was done,

13   we're not sure that the value that was ascribed to the Eber

14   Metro stock was high enough.       That's really what it boils down

15   to.   That's what he's arguing, okay.

16               But I would say that if that's the case, then you've

17   got a situation where here's a trust that has -- where the

18   powers and duties section has not duty to retain the assets.

19   There's nothing in the will that says the trustees had to

20   retain the stock of the company.        It expressly says that.

21   It's also the case that the assets of the trust are not what

22   we call unique assets.      They're what's called commercial
23   assets.    So unlike the case with the Estate of Rothko where we
24   had a large group of paintings at issue, this is just stock in
25   a company in a case that I think we both cited called Atlas MF
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 83 of 121



                                                                           83

 1   v. MacQuarie.    They made very clear that there's a big

 2   distinction between the two and that stock of a company is

 3   just a commercial asset where, you know, the disposition of it

 4   rightly or wrongly can be compensated for with damages.

 5               So, if you have a case where there is no duty to

 6   retain the assets, non-unique assets, and the really fiduciary

 7   issue is was the right price attached, right.          Then I think

 8   you'd go right to the case of Estate of Rothko, right, where

 9   it says there specifically in that scenario that you can't get

10   rescission or restitution or reconveyance of the collateral as

11   a remedy.    You cannot.    There have to be other -- there has to

12   be other considerations involved.        But it specifically says
13   that in the Court of Appeals case in the Estate of Rothko.
14               And I would also point out that there's a lot of

15   speculation about what the will might have meant or could have

16   meant and, you know, who said what and what did Alan Eber

17   think.   Well, it's not a matter for us to decide what he

18   should have thought.      It's a matter of what he did think,

19   right.   He never -- none of these musings about distinctions

20   between public sales and private sales, none of that is in the

21   will.    He didn't say anything about that.       He just says that

22   any of the trustees, whether it be Lester, whether it be

23   Canandaigua Bank or anybody else, are authorized to make loans

24   to the companies and to secure them and by implication to

25   collect them and to enforce their security interest.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 84 of 121



                                                                         84

1                So, that's why we would say that if there's an issue

2    here with respect to the duty of loyalty, it's just a good

3    faith issue.

4                THE COURT:    Okay.

5                MR. HERBERT:    One thing I forgot to mention was Mr.

 6   Brook cites a case Boston Safe Deposit and Trust Company which

 7   I'm not sure why it was cited, but -- which is a Massachusetts

 8   case and it stands for the proposition that even in a

 9   situation where there is self-dealing by a trustee, right,

10   that a greater degree of latitude might be afforded a trustee

11   as far as what might be applied with respect to their conduct

12   depending on what alternatives the trustee had.

13               Did he have any other alternatives to what he did?

14   We would submit here that he didn't have any alternatives.

15   This company was, I think as we've all demonstrated, was out

16   of business, it had massive debts, many third -- very

17   substantial third-party creditors who were ready to come at

18   him regardless of what he did about the foreclosure.

19               Now, why did he secure the loan in 2011?         That

20   question was raised.      Well, I think that was there, but I

21   think he secured it because he was trying to protect himself

22   from the other creditors because he knew the Teamster's union

23   was coming at him.     He knew the PBGC was going to be coming at

24   him and other people as well.       He didn't need to secure the

25   loans to affect the plaintiffs because he's a creditor.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 85 of 121



                                                                              85

 1   They're indirect equity holders.        He's always ahead of them,

 2   sp he could have been an unsecured creditor and been in the

 3   same posture vis-a-vis the beneficiaries as he was as a

 4   secured creditor.     So instead of proceeding under the UCC if

 5   he was unsecured, he could have sued to collect his debt,

 6   gotten a judgment lien, he'd be in exactly the same place he

 7   was in 2012.

 8               I would -- you know, following on just a little bit

 9   more on this.    If we get to the point where Lester's duty was

10   just a duty to act in good faith, then, you know, I wonder

11   again why are we here.      The plaintiffs have conceded that the

12   loan and the security of the loan were authorized by the will

13   and hopefully they'll see the light and concede that the

14   enforcement loan was authorized by the will.          They've admitted

15   that Lester complied with all the requirements of the UCC in

16   foreclosing of the loan.      One of those requirements was to act

17   in good faith under the UCC.       That's an express requirement

18   under the UCC.

19               And in doing that, he says right here on Page 4 that

20   "plaintiffs do not assert any claims based on violations of

21   the UCC."    And then he said -- he describes good faith and he

22   actually mis-describes what good faith is under the UCC.            He

23   says it's just the low hurdle of honesty in fact.          Well, no,

24   it's not.    It says -- the definition's right in the UCC.

25               THE COURT:    Yeah, but the plaintiffs wouldn't have a
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 86 of 121



                                                                             86

 1   cause under the UCC in any event.

 2               MR. HERBERT:     They shouldn't.

 3               THE COURT:     So why is that --

 4               MR. HERBERT:     Well, but I'm saying is that they're

 5   acknowledging that Lester met his burden of good faith under

 6   the UCC.

 7               THE COURT:     Well, in order to get the court approval

 8   of the transfer.     I think they're acknowledging that the Court

 9   approved the transfer.      They're not disputing that.       What I

10   understand them to be saying is that there was either a

11   violation of his duty of good faith or a higher duty by

12   ascribing a different value to the asset than was really its

13   true value and that he could have gotten -- he could have I

14   guess gotten his debt repaid without securing the transfer of

15   that asset.

16               MR. HERBERT:    Right.   The UCC, by the way, doesn't

17   even require an equivalence of value between the loan and the

18   security.    You could be off by as much as 25 percent and the

19   case law would say that that's fine and dandy.

20               I'm just saying that all these determinations of

21   good faith plaintiffs are conceding it under the UCC.           Judge

22   Rosenbaum effectively ruled that as well.         And it's the only

23   issue from a fiduciary point of view is whether or not he

24   acted in good faith and not -- you know, for their inquiry

25   rule.   I wonder why we're even here to be honest with you.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 87 of 121



                                                                             87

1                Anyway, all right, so let's talk about -- for a

2    minute about the fabled stock of Eber Brothers and Co.              So you

3    had asked earlier whether or not we were in agreement on the

4    numbers of shares.     As a hypothetical matter, sure.        I mean I

5    don't think -- when they originally allocated and then

6    reallocated, it wasn't right.       I'd heard Mr. Brook try to

7    blame Mr. Eber for that.      That's nonsense.     I mean we're the

8    ones that raised it with Canandaigua that the numbers were

9    wrong.   I was the one that raised it with Canandaigua that the

10   numbers were wrong.     If you want to know the truth of the

11   matter, it wasn't them and it's only very recently that they

12   acknowledge that they had done it wrong.         But that's neither

13   here nor there.

14               So, the plaintiffs are conceding that Canandaigua's

15   attempts to transfer the stock to the beneficiaries in 2017

16   were ineffective.     So that's just wipe the board off on that.

17               Now in the process of trying to make the transfer, I

18   guess they gave Lester Eber notice of their proposed transfer

19   and when he got it, the only thing that ever -- we ever saw

20   that looked like a notice from CNB we immediately exercised

21   the call right.     I know that because I was the one that was,

22   you know, doing it.     So, I don't know what to say about the --

23   even though that attempt to transfer the stock might be void,

24   the call right that was -- I think we feel was validly

25   exercised in 2018, we think it was but what can I say.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 88 of 121



                                                                           88

1                 Mr. Brook has in his third brief, let's see, these

2    are just some random points.       He has a paragraph in which he

3    says that as for the stock certificate deficiencies, the Ebers

4    conveniently ignore the first sentence on the face of the

5    stock certificate that says in part "transferable on the books

6    of the corporation by the holder hereof in person or by dually

7    authorized attorney upon surrender of the certificate properly

8    endorsed."    That says period.     I have no idea what he's

9    talking about.

10                That sentence as it appears on the stock

11   certificate, that's just boilerplate and what that means, that

12   means that if there was a transfer, an actual transfer from A

13   to B by delivery of the certificates and B -- and A endorsed

14   certificate over B, then B physically surrendered the

15   certificate to the issuer, then the issuer would register the

16   transfer on their books.      You know, where it says

17   "transferable on the books," it really means the transfer is

18   registerable on the books of the corporation.          But that has

19   absolutely nothing to do with anything.         It has nothing to do

20   with anything.     There has never been a transfer.

21                I would be -- I would, you know, certainly

22   acknowledge that -- and I think I said this a year ago when we

23   were here that had there been a valid transfer between

24   Canandaigua as trustee and the beneficiaries, had they done it

25   right and they presented the certificate to the company, the
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 89 of 121



                                                                             89

 1   company would have had to register the transfer but that never

 2   happened and it had nothing to do with the company.

 3               The plaintiffs then go on and try to make an

 4   argument about some sort of equitable transfer of the shares

 5   that was accomplished by the finalization of the order

 6   terminating the trust in June of 2017.         I have to tell you

 7   that [indiscernible] I never heard of equitable transfer of

 8   stock.   I don't know where you're getting that from.          He

 9   doesn't cite any New York authority as to what an equitable

10   transfer is.    What's that?

11               And he cites the Restatement of Trusts Section 345

12   which doesn't have anything to do with the facts of this case.

13   It has to do with another issue that's not even the issue here

14   but in connection with a trust that has a single beneficiary.

15   I should have kept reading because there's another Section 347

16   that has to do with the termination of a trust with multiple

17   beneficiaries like this one where the law is totally different

18   than what was 345.     But neither one of them have anything to

19   do with what we're talking about here.

20               I think importantly here you have to look at this,

21   what rules apply here to a transfer of stock, okay.           I think

22   that Article 8 of the UCC on securities, okay, that was

23   written to provide clear, concise, simple, and predictable

24   answers to issues relating to the transfer of securities.           And

25   as you can imagine, that's quite important when there's
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 90 of 121



                                                                          90

 1   millions of transfers going on every five minutes in the

 2   world.   Nobody ever said that you could layer on top of that

 3   some notion of an equitable transfer and that that would

 4   preempt what was in Article 8 of the UCC.

 5               Now I think we've cited and Mr. Brook cites for

 6   other purposes Section 1-103 of the UCC about the governing

 7   law, the application of other governing law to the UCC where

 8   it says that the UCC is the prime source of commercial law

 9   rules in the areas that it covers and that principles of

10   common law and equity can supplement the UCC but they cannot

11   supplant them.     And what he's suggesting here is supplanting

12   the UCC rules on what constitutes a transfer of stock and what

13   the consequences are and who's got what responsibility when

14   with a whole another concept which he doesn't cite any New

15   York authority for.

16               The next point on this is there's an issue here

17   about whether or not the transfer restriction was binding on

18   the trust in 2012.     And I think we have and the record shows

19   that this -- the bylaw that contained the transfer restriction

20   was adopted by the trust in 1996.        That's a long time before

21   2012.    It was adopted with at least two of the three trustees.

22   Now Canandaigua wasn't a trustee in those days.          Another bank

23   was, M&T Bank.     They came into the picture about ten years

24   later.   And, you know, Canandaigua, they've got to take the

25   facts as they are when they come on board.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 91 of 121



                                                                             91

1                But the stock certificate, as we've noted, it

2    specifically notes on the face of it, it makes reference to

3    the transfer restriction, right.        The trust is bound by the

4    transfer restriction if either they have actual knowledge of

5    it or if the stock certificate -- if the transfer restriction

6    is noted conspicuously on the certificate, right, and that the

7    stock certificate right on the front -- and there's not --

8    there's a lot of white space on the front of that stock

9    certificate -- says that the holder takes the securities

10   subject to the terms of the charter and bylaws of the company

11   and all amendments thereto.       Well, why do we think that's

12   there?   It's for exactly this kind of thing.         You're supposed

13   to read that and say, oh, I better go look at the charter and

14   bylaws and see what's there before I go dealing with the

15   stock.

16               So we would argue that Canandaigua, they had the

17   certificates.    You know, we didn't have them.        They had them.

18   They obviously didn't look at them.        But they should have

19   looked at them and they shouldn't have gone off -- they should

20   not have gone off and tried to deal in the stock without

21   satisfying themselves that they knew what they were doing.

22   So, you know, they know -- their trust department, I mean this

23   seemed to be an issue here, their trust department knows

24   perfectly well that transfer restrictions on the stock of

25   small privately-owned family companies is rampant.           It's all
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 92 of 121



                                                                            92

 1   over the place.     I've been in this business for 40 years

 2   working for private companies.       That's what we do, transfer

 3   restrictions are us, basically.

 4               The plaintiffs' brief also raises the question as to

 5   whether we were obligated to give the surrogates court notice

 6   of this transfer restriction.       I have no idea where that's

 7   coming from.    There's no authority to that effect.         You'll

 8   recall the record shows that Canandaigua was the driving force

 9   behind the filing of the petition for the termination of the

10   trust.   Lester Eber had nothing to do with it.         The petition

11   even says he had nothing to do with it.         You know, I'm sure

12   that the surrogate didn't look at that, but, you know, I'm

13   sure -- but he could have and maybe he should have.           But

14   Canandaigua, surrogate, they both had the stock certificate

15   and both had the restriction right on the front.

16               Anyway, that's --

17               THE COURT:    Okay.

18               MR. HERBERT:    -- the high points.

19               THE COURT:    All right.    Thank you very much, Mr.

20   Herbert.

21               Mr. Brook, I'll hear from you.

22               MR. BROOK:    I want to note at the outset that I

23   realized while I was sitting there that I forgot to address

24   the consulting agreement and would ask for a chance to

25   possibly circle back to that at the end.         There's a lot of
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 93 of 121



                                                                              93

 1   moving parts here, but I'm going to focus as this is what we

 2   were just talking about on largely the Alexbay transaction and

 3   my client's right to the shares.

 4               And I think that the overwhelming theme here is

 5   Lester doesn't have to obey the rules.         And it's brought into

 6   just stark relief by the fact that Mr. Herbert argues that

 7   Canandaigua had a duty to inquire about whether there was a

 8   transfer restriction but that Lester Eber, a co-trustee who

 9   entered an appearance in the action, had a -- and undisputedly

10   had the right to prevent termination of the trust if he just

11   said so and had a duty to state any objections that he might

12   have had as either a trustee or a beneficiary, that he had the

13   right to just remain silent at the same time when he

14   supposedly knew of this transfer restriction.

15               And it's telling there's no reference at all in

16   either the reply brief or anywhere to the fact that res

17   judicata is binding upon accounting proceedings not only to

18   the parties who participate like Lester Eber but to plaintiffs

19   too.   And we knew about the proposed transfer and that's why

20   we didn't object to it.      If we had had any inkling that there

21   was a possibility that the transfer once it was ordered by the

22   Court or the distribution of assets once ordered by the Court

23   might be intercepted by Lester, we would have opposed.              We

24   would have absolutely opposed.       We were shocked when Lester

25   didn't oppose.     But who are we to look a gift horse in the
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 94 of 121



                                                                           94

 1   mouth?

 2               So that's also why estoppel applies, another issue

 3   that they do not address, the fact that Lester Eber's silence

 4   on this issue which he apparently had no knowledge of induced

 5   not only plaintiffs but the Court to take actions that would

 6   not have occurred otherwise and for them to try to now claim,

 7   oh, we didn't get notice of any intended transfer until

 8   October 2018 when they acknowledge, and it's undisputed that

 9   the surrogates court ordered the distribution in June 2017.

10   That's just ridiculous.

11               I mean it's possible that they overlooked something,

12   they forgot something.      There's undisputedly a five-day time

13   limit also on the bylaws even if they could apply.           And Lester

14   Eber's lawyer, like plaintiffs' lawyer, me, got the same

15   letter from Canandaigua's lawyer in October 2017.          They say

16   that's not the same because the stock powers sent to Lester's

17   lawyer were only the stock powers issued for Lester's shares,

18   the one-third share, roughly one-third shares.          And he didn't

19   cede the stock powers to plaintiffs.        Well, come on, really?

20               He sees he's only getting a third of the shares, the

21   letter is sent to me, says we're making the distributions.            He

22   doesn't have notice that there's a distribution being proposed

23   to the other two.     So the whole notion behind this is just

24   more falsehoods, just outright lies to try to get a result

25   that is inconsistent with the trial -- with the surrogates
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 95 of 121



                                                                             95

 1   court's order.     And so the fact that it's undisputed what the

 2   surrogate court ordered and the distribution there should be

 3   the end of the story.

 4               And, you know, I can get into the rest of it but,

 5   you know, Mr. Herbert, I'll just say the reason why I wrote

 6   "period" after the sentence dealing with transferability is

 7   because there is a period on the stock certificate.           That's

 8   the sentence that talks about transferability.          There is no

 9   reference to a restriction on transfer, and that does

10   distinguish these certificates from those that other courts

11   have said are sufficient.      A generic reference to the bylaws

12   and it being subject to those, how does that indicate there's

13   a restriction on transferability when the first word is

14   "transferable?"     It surely doesn't.

15               So, even if this stuff could have worked, the fact

16   is these stock certificates, they aren't good enough anyway.

17   So there's a host of reasons why that is wrong, but it really

18   does play into what is ultimately the main impetus for summary

19   judgment here and why it should be granted and why this Court

20   should not -- you know, I suppose I should say this.           If the

21   Court does believe that there's going to be -- has to be a

22   trial on the Alexbay transaction, we do respectfully implore

23   the Court to possibly even take issues out of order to try to

24   get that on Judge Kaplan's schedule as soon as possible given

25   the ticking clock to try to get John Slocum back into
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 96 of 121



                                                                         96

 1   business.

 2               But we don't have to get there because despite, you

 3   know, some very snarky commentary from my adversary, it's very

 4   clear that the "no further inquiry" rule is something that is

 5   implicated here because of the rule of construction imposed by

 6   New York courts and is recognized by the Second Circuit most

 7   strongly in Rens v. Beaman [Ph.] that any language permitting

 8   self-dealing must be strictly construed.

 9               And here's how -- you know, when reversing a trial
10   court in terms of its interpretation of something in the Rens
11   case, the court said: "We do not agree, however, that the

12   exculpatory clauses below justified a lowering of the standard

13   of the trustee's obligation.       Only the most explicit language

14   can protect a fiduciary from liability and a conflict of

15   interest with his [indiscernible].        Courts may not read

16   exculpatory language broadly, lest they unwittingly permit

17   erosion of the fiduciary duty itself."         And there's some

18   citations in there.     That's on Page 745.

19               That's important here because this will

20   unequivocally make clear that although there was no duty to

21   retain the business, the duty of undivided loyalty was not

22   excluded from decisions about whether to retain or get rid of

23   the business, and that's clear because the testator, Alan

24   Eber, said there will only be the standard of good faith

25   rather than undivided loyalty when it comes to decisions to
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 97 of 121



                                                                         97

 1   retain the business.      So he knew how to exculpate decisions to

 2   retain and he only made it for decisions to retain.

 3               So by necessary implication and consistent with

 4   standard trust law, any decision that would result in

 5   disposing of the business is still subject to the duty of

 6   undivided loyalty that precludes a trustee from acquiring any

 7   trust asset.    And that's ultimately why, you know, there's no

 8   -- there wasn't even an artifice of a public auction here.

 9               THE COURT:    Isn't -- if there needs to be good faith

10   to retain, isn't that the same thing as saying good faith to

11   dispose?

12               MR. BROOK:    Well, certainly good faith is always

13   there.   That's non-waiveable.      So saying that they're just

14   held to the lower standard when they make a decision to retain

15   it, basically saying as long as you act in good faith if you

16   decide to keep the company and it goes belly up and secured

17   assets are lost or whatever, there's no liability as long as

18   you acted in good faith.      So that is actually the opposite of

19   saying that you can dispose of the property with only good

20   faith because, you know, just pulling back, the primary wish

21   expressed in the will in that same paragraph that conveys the

22   exculpation for good faith retention says it's my primary wish

23   that the company be retained by the trust.         And subject to

24   that primary wish, it is my hope that Lester may have an

25   opportunity to participate in the management thereof.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 98 of 121



                                                                         98

1                So, stepping back further, more context, the very

2    first thing when establishing the residuary trust was saying

3    that upon termination which would occur when all three

4    children have deceased, Lester being the last of them, the

5    assets including the Eber Brothers' stock would be distributed

6    one-third, one-third, one-third [indiscernible].          And so there

7    was no possibility that the trust -- you know, under the

8    explicit terms as long as the trust held the business and

9    Lester Eber was alive, there was never a possibility that he

10   could personally change that ownership balance.          The ownership

11   balance was he had to act for the trust.

12               He only had a one-third interest.       He was not

13   allowed to try to get a higher ownership interest under the

14   terms of this trust.      There has to be explicit language saying

15   that he can do that.      And even in cases where there have been

16   such explicit language, you know, it's really explicit like
17   the O'Hare case I think is a great example of what explicit
18   exculpatory language permitting profiting and self-dealing

19   looks like.    And --

20               THE COURT:    Well, you're not saying that Lester

21   engaged in self-dealing by loaning the company money, are you?

22               MR. BROOK:    No, we're not.    I think that we have

23   argued in opposition to their summary judgment motion, but

24   it's not part of our motion, to be clear, that because there

25   were three trustees, Lester could not unilaterally make these
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 99 of 121



                                                                            99

 1   loans and set the terms himself.        That it's -- you know, when

 2   there are multiple --

 3               THE COURT:    But isn't there evidence that Lester

 4   provided notice that he was making the loans and an

 5   opportunity to his siblings to also make a loan?          Isn't that

 6   -- aren't those undisputed facts here?

 7               MR. BROOK:    He gave notice of one loan.      He did not

 8   give notice of any of the earlier loans, first off, and those

 9   other loans were necessary for him to get to where he was

10   going.   And in any event, I don't think there's any argument

11   that that is legally significant.        They have said that they

12   don't argue that that constituted consent to the later

13   transactions.    Now, you could say that that was notice that

14   there was a loan being made.        You know, I think then you get

15   into all sorts of questions --

16               THE COURT:    What is Lester had never made these

17   loans in the first place?      What would have happened?

18               MR. BROOK:    Well --

19               THE COURT:    The business would have gone belly up.

20   And then everybody would be in a worse position.          You wouldn't

21   even be here arguing this.

22               MR. BROOK:    It's true and maybe.     I mean it's true

23   that's a possibility, let me say.        We don't know because those

24   are hypotheticals.     I mean certainly if we talk about the

25   consulting agreement, if Lester had given that to the company
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 100 of 121



                                                                            100

 1   as a revenue stream and then continued to be paid his $300,000

 2   a year salary he was getting for doing the same work but now

 3   for, you know, Southern, then in that case the company would

 4   have gotten $3 million revenue stream, it would have continued

 5   paying his salary in a reasonable amount.          Rather than him

 6   getting that whole windfall, there would have been no need for

 7   loans.

 8               THE COURT:    The time that Lester got the consulting

 9   agreement, was the company paying a salary to anyone?

10               MR. BROOK:    Yes.   It was paying --

11               THE COURT:    Who was it paying a salary to?

12               MR. BROOK:    To Lester Eber, to Wendy Eber.       As we

13   point out in our counter statement of material facts that

14   attach -- the books and records of the company show that they

15   were continuing to pay payroll to people well into 2008.

16   That's Eber Wine & Liquor.       And, again, in 2010, Lester Eber's

17   salary was paid entirely by Eber Brothers Wine & Liquor, not a

18   subsidiary.     That's how it was reported to the IRS on a W-2.

19               So there was unquestionably a false statement of

20   fact in their affidavit when they tried to say that this

21   company had no employees and had no further operations because

22   their wine process lasted a long time afterwards.

23               THE COURT:    But it was completely wound down by

24   2012, is that correct?

25               MR. BROOK:    In terms of its own operations, yes, I
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 101 of 121



                                                                            101

 1   think it was --

 2               THE COURT:    There was no -- there were no salaries

 3   being paid at that point.

 4               MR. BROOK:    That's true by that entity.       However,

 5   I'll make the point --

 6               THE COURT:    And the consulting agreement occurred

 7   after that, right?

 8               MR. BROOK:    No, it was 2007.

 9               THE COURT:    Remind me of the date, 2007?

10               MR. BROOK:    It was first -- the first documentation

11   we have showing the consulting agreement is a February 2007 --

12               THE COURT:    Okay.

13               MR. BROOK:    -- letter that includes it among the

14   rest of the Southern transaction --

15               THE COURT:    Right, okay.

16               MR. BROOK:    -- there.    And so -- and I do just want

17   --

18               THE COURT:    So you're saying that because they were

19   paying, because the company was paying Lester and Wendy after

20   2007, that it was -- that the wind down process meant that it

21   was still ongoing and should have somehow received money that

22   Lester was receiving from Southern --

23               MR. BROOK:    Yes, Your Honor.     And --

24               THE COURT:    -- in the consulting regarding New York?

25               MR. BROOK:    Yes.    And it's because what was he
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 102 of 121



                                                                          102

 1   consulting about?      He was consulting about the New York wine

 2   and liquor business.      This was, as we point out, a classic

 3   instance of what the literature calls a transaction bonus or a

 4   merger bonus for management.       And in the standard situation,

 5   these are approved by the board and they are approved by the

 6   shareholders when they consent to the merger.          And there's a

 7   lot of articles --

 8               THE COURT:    But they're -- okay.

 9               MR. BROOK:    Sorry.

10               THE COURT:    But they're --

11               MR. BROOK:    But this was not.

12               THE COURT:    Right.   Okay.    The consulting agreement

13   wasn't, but there was no --

14               MR. BROOK:    The consulting agreement --

15               THE COURT:    -- liquor being sold and no stores

16   operating --

17               MR. BROOK:    Well, they never had stores.

18               THE COURT:    -- at the time that the Southern

19   transaction --

20               MR. BROOK:    Now when it was -- Eber Brothers was

21   still in full swing in February 2007 when we see the

22   consulting agreement in writing in a document, notably a

23   document that the Ebers themselves withheld in discovery and

24   we only got because we subpoenaed Southern.          So that document,

25   you know -- and Lester in his opposition affidavit had said
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 103 of 121



                                                                          103

 1   that, you know, that these transactions were not negotiated at

 2   the same time.     But that document absolutely shows otherwise.

 3   I mean it's Item 6 in this transaction.

 4                The amount of the consulting agreement later went

 5   up, and there ended up not being as many restrictive

 6   covenants.    And those are issues that, you know, we could

 7   potentially deal with when coming up with -- if we had to get

 8   into the weeds of, you know, what this was going on.           But the

 9   point is Lester's loans -- you know, the early ones certainly,

10   you know, disputed.       There's no evidence that these were

11   actually made.     And there's evidence that they weren't.

12                As far as the later loans, those were only needed

13   because the company didn't get the revenue that Lester was

14   getting and the company needed it.        Lester got almost $900,000

15   a year at a time when the company was supposedly dying and for

16   doing substantially the same work as he was doing before only

17   both for, you know, Eber Brothers as it was winding down,

18   starting to take over Eber Connecticut, and then also working

19   for Southern Wine & Spirits on the side.

20                THE COURT:    So you're saying there's an issue of

21   material fact regarding what Lester was doing under the

22   consulting agreement?

23                MR. BROOK:    I don't think so because I think it's --

24   you know, what he says and what Southern says is undisputed.

25   And it's possible that they are -- I don't -- I'm trying to
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 104 of 121



                                                                          104

 1   think about it.

 2               THE COURT:    Well, what I hear from defendants is

 3   that there is an issue of fact.        I think Mr. Ramsey said that

 4   what Lester was doing under the consulting agreement had

 5   nothing to do with the business that the Eber entities engaged

 6   in in New York.

 7               MR. BROOK:    I think this is more fairly claimed to

 8   be a characterization of the undisputed facts.          It's

 9   undisputed that Lester advised, you know, Eber or Southern

10   Wine & Spirits on New York, how to navigate their legislature.

11               THE COURT:    Well, isn't a characterization of facts

12   mean that there's a dispute as to what they mean?

13               MR. BROOK:    I   don't think so, not in this instance.

14   I think to be perfectly frank, this is the closest call in

15   terms of a fact issue because most cases say that whether

16   something's a corporate opportunity is something that has to

17   be decided by the trier of fact.

18               Our argument is that here because, you know, of what

19   the Southern witness has said and because of the fact that

20   this was something that was built into the broader

21   transaction, I mean that's a fact that really does distinguish

22   this from other corporate opportunities because we have the

23   evidence beyond dispute that this was something that was

24   negotiated with Lester because of his position and as part of

25   something that was supposed to be benefitting the company but
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 105 of 121



                                                                          105

 1   a carveout of his own special bonus, as it were.           And he did

 2   not get that approved by either the board even though the

 3   board approved every other transaction with Southern, and he

 4   did not get it approved by the trustees.         So --

 5               THE COURT:    Okay.

 6               MR. BROOK:    -- on that one, but coming back to the

 7   other point, it is that playing the hypothetical game about

 8   what would have happened to the company is hard because the

 9   other thing about the reason why the "no further inquiry" rule

10   applies in the sense of corporate context too as the case law
11   says including O'Hare which actually despites broad
12   exculpatory language found a diversion of a corporate

13   opportunity by that trustee who had total exculpation.

14               It's because of the fact that the -- you know, the

15   trust beneficiaries really are in a position unlike anything

16   like a shareholder.      Shareholders get a vote.        They have the

17   ability to appoint directors.        A trust beneficiary, as Mr.

18   Herbert rightly acknowledges, the disclosure obligations they

19   are relatively limited.       And to touch on that briefly, the

20   disclosure issue here is not other than the in the fraudulent

21   conveyance -- or not fraudulent -- fraudulent transfer -- I'm

22   totally misspeaking -- fraudulent concealment count, the

23   failure of disclosure not the basis for liability.           It's doing

24   these transactions.

25               THE COURT:    Right.   I understand what you're saying.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 106 of 121



                                                                          106

1                THE COURT:    And I think that, you know, so bringing

2    it back, their defense, I'm not sure whether they really are

3    arguing still that the UCC compliance with that is all that's

4    necessary that it abrogates fiduciary duty.          It's an

5    incredible proposition, and it is one that is inconsistent

6    with a number of cases that they themselves have cited, one of

7    which I have a copy for the Court in case you don't have it.

8    Speaking with counsel beforehand, they apparently thought that

9    they filed certain unpublished decisions, but they did not.
10               One is called Genger v. Genger.        They misrepresent

11   that base as involving, you know, a trustee -- they cite it

12   for the proposition that even when a trustee engages in a

13   breach that there won't be a reconveyance to the trust

14   beneficiaries.     The problem is the defendant wasn't the

15   trustee.    There was a trust involved in some sense, but he was

16   not the trustee.     And I believe if the Court looks at Pages I

17   want to say 10 and 14, both parts make that abundantly clear.

18               But that case is also great because it shows that in

19   the kind of situation like we have here that summary judgment

20   can be appropriate, even in that case where it was involving

21   -- because it didn't involve a trust, it wasn't a "no further

22   inquiry" case, that there are circumstances where the

23   transaction can be -- in that case, the court said that there

24   was a basis to set aside the transaction, but it refused to do

25   so because the parties had so much acrimony.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 107 of 121



                                                                           107

 1               And in that case, as the opinion makes clear, the

 2   operating subsidiary at issue had already been sold off to the

 3   Trump Group for $44 million, so there was a basis to award

 4   damages and to believe it could be paid.         There is nothing in

 5   the record that suggests that Lester Eber, Wendy Eber, even

 6   with the Gumaer estate contributing that somehow money damages

 7   could ever be awarded to satisfy this, not to mention the fact

 8   that everyone seems to concede that valuing a private company

 9   like Eber Connecticut and by extension its parents is

10   inherently uncertain.

11               And Lester in his deposition said that at the time

12   of the transfer he thought it was questionable as to whether

13   it could meet its debts.       That's an interesting admission

14   because it means that there was no -- he certainly did not

15   assert a belief that it was insolvent and it wouldn't make any

16   sense for him to because if you're -- and that brings us to --

17               THE COURT:    Well, if somebody's saying they're not

18   certain the company can meet its debts, isn't that a statement

19   that there's a concern about insolvency?

20               MR. BROOK:    Sure, a concern.     And a concern is not

21   the same thing as actually saying I think it's insolvent which

22   is what they're asserting on summary judgment.          So that's not

23   something that we rely on per se for that.          But ultimately,

24   one of the most important things for this Court to be clear on

25   and it's something that I'm not sure how often it comes into
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 108 of 121



                                                                          108

 1   this Court, but it's understanding what it means to actually

 2   have rights as a secured creditor under the UCC Article 9.

 3   There is no right for the creditor to acquire the company.

 4   Putting aside Lester's fiduciary duties, even as a secured

 5   creditor without any fiduciary duties, UCC Section 610

 6   specifics the rights and remedies.

 7               Mr. Herbert referred to the fact that there's a

 8   laundry list of detail in these security agreements that says

 9   what might happen if default.        Not one of those says the

10   secured credit may acquire ownership of the collateral

11   directly.    Now, the possibilities of foreclosure are to

12   conduct a sale in a commercially reasonable manner.           And it is

13   there that sort of the fact and the interplay between trust

14   law and the UCC I think becomes clear because the actual right

15   is to conduct a public auction.        There is no right to purchase

16   property in a private sale by the secured creditor himself.

17   He could do it with a third party.        There is no right for a

18   private sale unless it is something that has an objectively

19   determinable value.      By reference like say it's stock that's

20   traded on a market, then, yeah, you can say what the value is.

21   In those circumstances, then a private sale is allowed but

22   otherwise, it must be at a private -- or at a public auction.

23               And trust law is undisputedly of the view that a

24   public auction even then a trustee cannot bid on trust assets.

25   So the actual rights of foreclosure that Lester had under the
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 109 of 121



                                                                           109

 1   UCC did not give him a right to acquire title to a trust

 2   asset, certainly not by necessary implication.          And that's the

 3   thing is they're arguing necessary implication, that in order

 4   -- by making a secured loan, Lester necessarily had the right

 5   to foreclosure.

 6               And I think that as the Dabney case, Judge Learned

 7   Hand that we cite in the opinion points out there's a lot of

 8   questions I think about whether that is true that the right --

 9   that foreclosure allows a secured creditor to sort of take off

10   their creditor hat.      I don't think that's correct.       But to be

11   clear, I agree with Judge Learned Hand.         I'm not disagreeing

12   with him.

13               But in terms of the auction itself, so he can't bid

14   on it.    So instead, they do this strict foreclosure which is

15   something -- and this is where if the Court doesn't already
16   have it, there's a case that they cite called Gunnerman.
17   There's a transcript from Delaware.         If the Court would like a

18   copy, I can provide that of the transcript.          It was an oral

19   argument.    It was quite a bit of effort to try to track this

20   down, but, you know, it turned out I knew the lawyer and I

21   mention this --

22               THE COURT:    Why don't you hand up a copy of that if

23   you have it?

24               MR. BROOK:    Yes.   Yes, Your Honor.

25               THE COURT:    I just want to make sure.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 110 of 121



                                                                          110

1                           [Pause in proceedings.]

2                MR. BROOK:    While I'm at it, I'll provide a copy of

 3   the Genger decision since that wasn't on Westlaw.           So in

 4   Gunnerman, it was actually -- so they cited that for the

 5   proposition that a shareholder vote is not required under the

 6   relevant statute for a transfer because, you know, it's just

 7   an enforcement of rights.       But I think what's clear and I've

 8   tabbed this, I've given a copy to opposing counsel showing the

 9   tabs and the highlight, is that the court, in this case Vice

10   Chancellor I believe it was Strine was under the impression

11   that he was -- that there it involved a strict foreclosure,

12   but he thought that the creditor was exercising rights under

13   the pledge that were within the four corners or arguably a

14   lesser included option.

15               And that's just not true because the thing about a

16   strict foreclosure is the law says it cannot be agreed to

17   before default.     So loan documents could never include a

18   taking of title in full satisfaction.         That recognizes the

19   truth that collateral value may change over time.           It may be

20   subject to disputes.      And the debtor must consent.

21               And so this brings us back to the same reason why a

22   lot of the Rooker-Feldman arguments are wrong because the

23   wrong here was Lester seeking a strict foreclosure and then

24   company consenting to it.       Both are wrong.     They were

25   something -- that was a separate transaction from the loans,
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 111 of 121



                                                                             111

1    and it was not authorized.        And in all substantive matter, it

2    was fundamentally equivalent to a private sale of the company.

3    There was -- they didn't even go through a public auction like

 4   in the Genger case which is, you know, a notable one for them

 5   to cite because it shows how things are supposed to occur when

 6   there isn't even a trustee issue involved.

 7               And so, here, rather than going through the -- you

 8   know, they knew they couldn't go that route.          Maybe for

 9   whatever reason they ended up at this point where they just

10   transferred Eber Metro to Alexbay and eliminated the debt.

11   And that was a taking of trust assets, and they have not

12   argued somehow that, you know, that Eber Metro, Eber

13   Connecticut were not trust assets.        They clearly were.         They

14   were on the trust statements given to trustees.           And so, the

15   only real defense is the interpretation of the will's

16   language.    On that one, I come back to the fact that it needs

17   to be strictly construed.

18               And there are a number of options that were

19   available so that the Court could not conclude that any kind

20   of -- even a foreclosure with a public action was not

21   necessarily required.      Why?    Because in bankruptcy law, which

22   existed at the time the trust was settled, a secured creditor

23   has priority over unsecured creditors.         So there is value to

24   the trustee in lending money and getting it secured that is

25   short of foreclosure.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 112 of 121



                                                                            112

 1                In fact, and the Court doesn't need to reach this

 2   because again they did the consensual strict foreclosure

 3   rather than going through a regular foreclosure.           But the law

 4   is certainly not one that has ever said that a fiduciary,

 5   especially a trustee, could do something that would be

 6   potentially or even arguably detrimental to the trust where

 7   the company as a controls without going through some sort of a

 8   process when he's acting out of self-interest.

 9                So that's the key is they don't deny that Lester was

10   acting out of self-interest every step of the way when it came

11   to securing the loans and after they'd already been agreed to

12   notably and when it came to foreclosing on the loans, nor is

13   there any dispute and this is where the consent aspect comes

14   into play.    Your Honor said that the issue that we have with

15   the transaction is they could have been worth more.           That's

16   not it.    The fact is Lester not only had the option, you know,

17   to try to foreclose under the statutory authority, but he

18   could have done what the other trust that had loaned money

19   did, which is to extend the loan.        And it is undisputed that

20   there was not even an attempt made by either Lester or any of

21   the directors of the company or other officers to try to

22   renegotiate the terms to extend it to avoid default.

23                And that is when we turn now to even if the good

24   faith is the standard, this was a self-dealing transaction

25   that does not pass even the business judgment rule from much
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 113 of 121



                                                                          113

1    less the entire fairness doctrine from the perspective of Eber

2    Brothers Wine & Liquor because they are argue themselves it

3    was insolvent and they made a preference for one creditor who

4    happened to be Lester Eber himself leaving all the other

5    creditors potentially out to dry.

6                So, how on earth is that fair to Eber Brothers Wine

7    & Liquor Corp from its perspective to leave it with tons of

8    debt, no assets?     One of the cases that I eventually got led
 9   to and it's aptly named Odyssey is a case, I have the citation
10   here somewhere, but it's -- I could provide it later if I need

11   to.   But it was cited in the briefs that I found for the

12   Gunnerman case.     And it's actually a relatively on-point case

13   in more respects except for one.        It involved a secured

14   creditor who was also a majority shareholder of a Delaware

15   company and he -- the secured creditor, it was -- I'm not

16   going to say he but it was a --

17               THE COURT:    Is this case cited in your briefs?

18               MR. BROOK:    I only found it yesterday, Your Honor.

19               THE COURT:    Okay.   Because it's already five, so --

20               MR. BROOK:    I can forego it.

21               THE COURT:    -- if you can wrap up quickly.

22               MR. BROOK:    Sure.   The point is that ultimately a

23   secured creditor has a lot of different powers and options,

24   but there's no case law that says a secured creditor can take

25   off their hat as a trustee or such at the same time.           Making
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 114 of 121



                                                                            114

 1   the loan, securing the loans, Lester was able to do that out

 2   of self interest.      If he wanted to release -- with a conflict

 3   of interest.     The trust document acknowledges that explicitly.

 4               But in terms of finding other options or using that

 5   power to maneuver himself into position to acquire ownership

 6   to violate the basic terms of what Alan Eber specified should

 7   happen upon the death of his three children, that was what was

 8   wrong.    That is what is something that should be easily

 9   resolved on summary judgment because it's a matter of law

10   interpreting the will.      Is there a way to strictly construe it

11   that required him to actually take ownership of it.           And it

12   can't be given the UCC and the language of both the will and

13   the backdrop of course of trust law.

14               THE COURT:    Okay.   Thank you.

15               MR. BROOK:    Thank you.

16               THE COURT:    Mr. Herbert?

17               MR. HERBERT:    All of the references that Mr. Brook

18   made to Section 9-610 of the UCC are completely irrelevant to

19   this situation.     There's two different ways to foreclose on a

20   loan under the UCC.      One is Section 9-610 which is effectively

21   a public sale in different flavors.         The other -- it has

22   nothing to do with what happened here.         The other one was

23   Section 9-620 which is a negotiated foreclosure basically with

24   the consent of the company.       So whatever might have been the

25   case under 9-610 has nothing to do with what happened here.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 115 of 121



                                                                           115

 1   Zero.

 2               He said that a secured creditor under the UCC

 3   doesn't have any right to acquire the collateral.           Well, I

 4   don't know if that's really right.        I mean in the first place,

 5   the front end of any loan he's given a security interest, he's

 6   given possession of the collateral, and he has contractual and

 7   legal rights under the UCC to basically take and keep the

 8   collateral.     And in this case all he needed to do was give a

 9   notice to the company and to certain creditors and either get

10   the company's consent to it or have the company not object.

11   So I call that pretty close to having the right to acquire a

12   collateral.
13               He cited this case Dabney v. Chase Manhattan Bank.
14   The last time I looked that case had nothing to do with any

15   secured creditor.      The bank, Chase Manhattan Bank, there whose

16   conduct was at issue was an unsecured creditor.           It had

17   nothing to do with secured creditor's rights.          In any event,

18   the case was decided ten years before the UCC was even adopted

19   in New York so I'm not sure what relevance it has.
20               The Gunnerman case, a Delaware case, that creates a
21   lot of stir when it came out.        That stands for the proposition

22   that if you're a secured creditor and you've got a pledge of

23   the stock of your borrower, you don't have to get shareholder

24   approval of the borrower in order to foreclose and sell the

25   collateral to somebody else.       And the reason is because
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 116 of 121



                                                                           116

 1   there's a specific provision in Delaware, both Delaware and

 2   New York law that says if you -- you don't need to get

 3   shareholder approval to secure the loan in the first place so

 4   it wouldn't make any sense to do it [indiscernible].           That's

 5   all really that that's about.

 6               Just skipping around here, what was said about the

 7   consulting agreement about how this treasure troll of cash

 8   would have been available for the company, well, that's not

 9   correct at all.     The record shows that the people from

10   Southern testified that they were not going to enter into any

11   consulting agreement with the company.         So that scenario where

12   cash would have been going to the companies instead of to

13   Lester, that's never going to happen because they said they

14   would never have done that deal in the first place.

15               The point that Mr. Brook made about, well, Lester

16   should have just been a good guy and extend the term of the

17   loan, well, it's easy to say that here in this courtroom but

18   when you're managing a business that in 2005 had revenues in

19   the hundreds of millions of dollars and then these fine

20   gentlemen from Southern Wine & Liquor showed up and stole your

21   whole business, right, and you're sitting there with millions

22   of dollars in third-party Legacy liabilities and you've got

23   three and a half million dollars of your own money in the

24   company, what kind of incentive do you think you're going to

25   have to say, sure, pay me another ten years.          I don't care.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 117 of 121



                                                                                117

 1               The point was that all his other creditors were

 2   about, as I said earlier, about to come for him.           The

 3   Teamsters, as we said in our latest, they said that they were

 4   ready, willing, and able to come over and start seizing the

 5   assets of the company any time in 2011, right.          So what

 6   creditor would say, oh sure, I'll just extend my loan.               You

 7   would have just gotten wiped out is all it is.          The Teamsters

 8   would have wiped out the company, the company would have

 9   failed.

10               I appreciate what Mr. Brook said, but he doesn't

11   understand the factual situation of what was going on.               They

12   were ready to go out of business.        Something had to be done

13   here, and the only person who saved this company from death

14   was Lester Eber.

15               So, the point was also made that somehow that this

16   foreclosure in 2012 favored one creditor and left the company

17   holding the bag with respect to -- left all the other

18   creditors hanging out to dry, that's absurd.          After the 2012

19   foreclosure, Lester Eber made another three-plus million

20   dollars worth of loans or advances to the company to pay off

21   or settle with all of those creditors which Mr. Brook claims

22   were left out to dry.      That was the whole plan here was to

23   stop the bleeding in 2012 and then work towards settling with

24   all these third-party creditors.        And that's exactly what

25   happened.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 118 of 121



                                                                            118

 1               And I can tell you from -- as the only person in the

 2   courtroom here who's a veteran of the, you know, five years of

 3   negotiation with the PBGC, that was quite an accomplishment.

 4   I mean I'm sure you know what those people are about, you

 5   know.    Try to negotiate with somebody who has no incentive to

 6   sell and no budget, you know, no limitations on their budget.

 7   See where you get.

 8               He cited -- and throughout here he cites the facts

 9   and all these other "no further inquiry" cases.           He tries to

10   compare the facts here with the facts in other cases.            I again
11   point out that in his own favored case, Meinhard v. Salmon,
12   Judge Cardozo specifically said don't do that.          He said it's

13   fruitless effort here to try to dissect the existing cases as

14   a way to resolve a new case.       You have to look at the facts of

15   your case more so than the normal case.

16               And the one thing I should mention here, I'm just

17   going to direct this off the wall [indiscernible], I am

18   surprised to hear that Mr. Kleeburg communicated with Mr.

19   Slocum in the last couple of days because -- and I would

20   suggest to them that they study the precedents because you'll

21   find in the M&A world that there are cases where the

22   disgruntled former employee world goes off and tries to team

23   up with somebody else to take over control of his former

24   employer has gotten a lot of other people into trouble.              So I

25   would suggest that you educate yourself about that.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 119 of 121



                                                                            119

1                And that's what we have.

2                THE COURT:     Okay.   Mr. Brook, I'll give you the last

3    word.    Keep it short, please.

4                MR. BROOK:     I know it wasn't in our briefs, but I do

 5   want to give the Court the citation for Odyssey Partners LP v

 6   Fleming Companies, Inc., 735 A.2nd 386 (Del. Ch. 1999).              And

7    that is a case where like in Genger, it was a secured

8    transaction.     Ultimately, the Court concluded that there the

9    majority stockholder never exercised control over the board

10   and, thus, there was no duty of loyalty.         But it definitely

11   recognized that even though there was compliance with the UCC,

12   there was a public auction that these duties overlap.

13               THE COURT:     Okay.   So this is what I'm going to do.

14   I'm going to allow you to submit that case.          You should submit

15   that by Friday.     I'll allow Mr. Calihan to submit the section

16   on the UCC.     You should do that by the end of this week.          And

17   you each, you can submit letter no more than two pages if you

18   want to make a response to that Restatement section.           That

19   should be filed within a week.        And to the extent that
20   defendants want to respond to the Odyssey case, you may do
21   that in a two-page -- no more than a two-page letter also

22   within a week.     Okay?

23               MR. BROOK:     Okay.

24               THE COURT:     Thank you all --

25               MR. BROOK:      Thank you, Your Honor.
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 120 of 121



                                                                          120

 1                THE COURT:   -- for your briefing and well-prepared

 2   arguments.    We're adjourned.

 3                MR. CALIHAN:   Thank you for your patience.

 4                                 * * * * * *

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cv-09517-LAK Document 295 Filed 01/13/20 Page 121 of 121



                                                                          121

1          I certify that the foregoing is a court transcript from

2    an electronic sound recording of the proceedings in the above-

3    entitled matter.

4

 5

 6                                   Shari Riemer, CET-805

 7   Dated:    January 13, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
